Exhibit 10.5

MSMCI Loan No. 06-26992

 

 

 

LOAN AGREEMENT

Dated as of October 31, 2006

Between

NJA HOTEL LLC,

as Borrower

and

MORGAN STANLEY MORTGAGE CAPITAL INC.,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   I.   DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1     
Section 1.1.    Definitions      1      Section 1.2.    Principles of
Construction      17    II.   THE LOAN      17      Section 2.1.    The Loan   
  17      Section 2.2.    Interest Rate      18      Section 2.3.    Loan
Payments      19      Section 2.4.    Prepayments      20      Section 2.5.   
Defeasance      20    III.   REPRESENTATIONS AND WARRANTIES      24      Section
3.1.    Borrower Representations      24      Section 3.2.    Survival of
Representations      35    IV.   BORROWER COVENANTS      35      Section 4.1.   
Borrower Affirmative Covenants      35      Section 4.2.    Borrower Negative
Covenants      42    V.   INSURANCE, CASUALTY AND CONDEMNATION      44     
Section 5.1.    Insurance      44      Section 5.2.    Casualty and Condemnation
     48      Section 5.3.    Delivery of Net Proceeds      49    VI.   RESERVE
FUNDS      52      Section 6.1.    Immediate Repair Funds      52      Section
6.2.    Tax Funds      53      Section 6.3.    Insurance Funds      54     
Section 6.4.    Capital Expenditure Funds      54      Section 6.5.    Rollover
Funds      56      Section 6.6.    Intentionally Omitted      56      Section
6.7.    Application of Reserve Funds      56      Section 6.8.    Security
Interest in Reserve Funds      56      Section 6.9.    Interest on Reserve Funds
     57   

 

-i-



--------------------------------------------------------------------------------

VII.   PROPERTY MANAGEMENT      57      Section 7.1.    The Management Agreement
     57      Section 7.2.    Prohibition Against Termination or Modification   
  58      Section 7.3.    Replacement of Manager      58    VIII.   PERMITTED
TRANSFERS      59      Section 8.1.    Permitted Transfer of the Property     
59      Section 8.2.    Permitted Transfers of Equity Interests      61    IX.  
SALE AND SECURITIZATION OF MORTGAGE      61      Section 9.1.    Sale of
Mortgage and Securitization      61      Section 9.2.    Securitization
Indemnification      64      Section 9.3.    Rating Surveillance; Rating Agency
Costs      67      Section 9.4.    Reserves / Escrows      67      Section 9.5.
   Mezzanine Option      67      Section 9.6.    Conversion to Registered Form
     67    X.   DEFAULTS      68      Section 10.1.    Event of Default      68
     Section 10.2.    Remedies      70      Section 10.3.    Right to Cure
Defaults      71      Section 10.4.    Remedies Cumulative      72    XI.  
MISCELLANEOUS      72      Section 11.1.    Successors and Assigns      72     
Section 11.2.    Lender’s Discretion      72      Section 11.3.    Governing Law
     73      Section 11.4.    Modification, Waiver in Writing      74     
Section 11.5.    Delay Not a Waiver      74      Section 11.6.    Notices     
75      Section 11.7.    Trial by Jury      76      Section 11.8.    Headings   
  76      Section 11.9.    Severability      76      Section 11.10.   
Preferences      76      Section 11.11.    Waiver of Notice      76      Section
11.12.    Remedies of Borrower      77      Section 11.13.    Expenses;
Indemnity      77   

 

-ii-



--------------------------------------------------------------------------------

  Section 11.14.    Schedules Incorporated      78      Section 11.15.   
Offsets, Counterclaims and Defenses      78      Section 11.16.    No Joint
Venture or Partnership; No Third Party Beneficiaries      78      Section 11.17.
   Publicity      79      Section 11.18.    Waiver of Marshalling of Assets     
79      Section 11.19.    Waiver of Offsets/Defenses/Counterclaims      79     
Section 11.20.    Conflict; Construction of Documents; Reliance      79     
Section 11.21.    Brokers and Financial Advisors      80      Section 11.22.   
Exculpation      80      Section 11.23.    Intentionally Deleted      82     
Section 11.24.    Servicer      82      Section 11.25.    Joint and Several
Liability      83      Section 11.26.    Creation of Security Interest      83
     Section 11.27.    Assignments and Participations      83      Section
11.28.    Set-Off      83      Section 11.29.    Release Parcel   

SCHEDULES

 

Schedule I   -    Rent Roll Schedule II   -    Immediate Repairs Schedule III  
-    Organizational Chart Schedule IV   -    Form of Subordination,
Non-Disturbance and Attornment Agreement Schedule V   -    Form of Smith Travel
Research Report Schedule VI   -    Description of REA Schedule VII   -   
Description of Other Property Schedule VIII   -    List of Contractors

 

-iii-



--------------------------------------------------------------------------------

Exhibit 10.5

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of October 31, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between MORGAN STANLEY MORTGAGE CAPITAL INC., a New York
corporation, having an address at 1221 Avenue of the Americas, New York, New
York 10020 (together with its successors and assigns, “Lender”) and NJA HOTEL
LLC, a Delaware limited liability company, having an address at c/o Valhal
Corp., 434 Broadway, 8th Floor, New York, New York 10013 (“Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Acceptable Delaware LLC” shall mean a limited liability company formed under
Delaware law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.

“Acquired Property Statements” shall have the meaning set forth in
Section 9.1(c).

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.



--------------------------------------------------------------------------------

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, Sponsor, any SPC Party (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.

“ALTA” shall mean American Land Title Association or any successor thereto.

“Alteration Threshold” shall mean $200,000.

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth Borrower’s good faith estimate of Gross Revenue, Operating
Expenses, and FF&E Expenditures for the applicable Fiscal Year.

“Approved Accounting Method” shall mean the (i) the Uniform System of Accounts
reconciled in accordance with GAAP or (ii) such other method of accounting as
may be reasonably acceptable to Lender, consistently applied.

“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(e).

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated the date hereof
among Borrower, Manager and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Base Loan Amount” shall mean $40,000,000.00 plus the amount of any Holdback
Reserve Funds that have been previously disbursed to Borrower.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (i) Taxes and
(ii) Insurance Premiums.

“Bond Financing” shall mean the issuance of a series of Enterprise Zone revenue
bonds in connection with the District Loan.

“Borrower” shall have the meaning set forth in the first paragraph hereof.

 

-2-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

“Capital Expenditures” shall mean for any period the amount expended for items
capitalized under the Approved Accounting Method (including expenditures for
building improvements or major repairs, leasing commissions and tenant
improvements).

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).

“Closing Date” shall mean the date of funding the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including the Yield
Maintenance Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Mortgage, the Environmental Indemnity or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments under the Note.

“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender on a
quarterly basis of (i) Underwritable Cash Flow for the twelve (12) calendar
month period immediately preceding the date of calculation to (ii) the actual
Debt Service that would be due for the twelve (12) calendar month period
immediately following such calculation.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

-3-



--------------------------------------------------------------------------------

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the maximum rate permitted by applicable law, or (ii) five
percent (5%) above the Interest Rate.

“Defeasance Collateral Account” shall have the meaning set forth in
Section 2.5.3.

“Defeased Note” shall have the meaning set forth in Section 2.5.2(iv).

“Development Agreement” shall mean that certain Development Agreement between
the District of Columbia and NJA Development Partners, LP, dated January 1,
2004.

“Disclosure Document” shall have the meaning set forth in Section 9.2(a).

“Disclosure Document Date” shall have the meaning set forth in
Section 9.1(c)(iv).

“District Loan” shall mean the loan pursuant to that certain Loan Agreement
dated December 1, 2004 between Borrower and the District of Columbia.

“Eligible Account” shall mean an identifiable account which is separate from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-l by S&P, P-l by Moody’s and F-1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less or, in the
case of accounts in which funds are held for more than thirty (30) days, the
long term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender.

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

“Equity Collateral” shall have the meaning set forth in Section 9.5.

 

-4-



--------------------------------------------------------------------------------

“ERISA” shall have the meaning set forth in Section 4.2.9.

“Event of Default” shall have the meaning set forth in Section 10.1.

“Exchange Act” shall have the meaning set forth in Section 9.2(a).

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(c)(vi).

“Exculpated Parties” shall have the meaning set forth in Section 11.22 hereof.

“Excusable Delay” shall mean a delay due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, Sponsor, and/or
Guarantor (or any of their respective constituent owners), but lack of funds in
and of itself shall not be deemed a cause beyond the control of Borrower,
Sponsor, and/or Guarantor (or any of their respective constituent owners).

“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(e).

“Fiscal Year” shall mean each twelve month period commencing on October 1 and
ending on September 31 during each year of the term of the Loan.

“FF&E Expenditures” for any period shall mean amounts expended for FF&E as set
forth in the Approved Annual Budget.

“FF&E” shall mean repair and/or replacement of the furnishings, fixtures,
equipment and other items to the extent the same are properly capitalized in
accordance with the Approved Accounting Method.

“FF&E Expenditure Funds” shall have the meaning set forth in Section 6.4.1.

“FF&E Expenditures Work” shall mean any labor performed or materials installed
in connection with any FF&E Expenditure.

“FF&E Reserve Monthly Deposit” shall be an amount equal to $35,615.00.

“Fitch” shall mean Fitch, Inc.

“Franchise Agreement” shall mean that certain Courtyard by Marriott Franchise
Agreement, dated as of June 18, 2003, between Borrower and Franchisor, as the
same may be amended or modified from time to time in accordance with the terms
and provisions of this Agreement, or, if the context requires, the Replacement
Franchise Agreement executed in accordance with the terms and provisions of this
Agreement.

“Franchisor” shall mean Marriott International, Inc., or, if the context
requires, a Qualified Franchisor.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of

 

-5-



--------------------------------------------------------------------------------

Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the accounting profession), or in such other
statements by such entity as may be in general use by significant segments of
the U.S. accounting profession.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

“Gross Revenue” shall mean all revenue, derived from the ownership and operation
of the Property from whatever source, including, but not limited to, Rents, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, non-recurring revenues
as determined by Lender, proceeds from the sale or refinancing of the Property,
security deposits (except to the extent determined by Lender to be properly
utilized to offset a loss of Rent), refunds and uncollectible accounts, proceeds
of casualty insurance and Awards (other than business interruption or other loss
of income insurance related to business interruption or loss of income for the
period in question), and any disbursements to Borrower from the Reserve Funds or
any other fund established by the Loan Documents. Without limiting the
generality of the foregoing, Gross Revenue shall also include all sustainable
income and proceeds (whether in cash or on credit, and computed on an accrual
basis) received by Borrower or Manager for the use, occupancy or enjoyment of
the Property, or any part thereof, or received by Borrower or Manager for the
sale of any goods, services or other items sold on or provided from the Property
in the ordinary course of the Property operation, including without limitation:
(a) all income and proceeds received from rental of rooms, Leases and commercial
space, meeting, conference and/or banquet space within the Property including
net parking revenue; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from the Property even though
rendered outside of the Property; (c) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the operation of the Property (after deducting therefrom all necessary costs
and expenses incurred in the adjustment or collection thereof); (d) all Awards
for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in Restoration of the Property); (e) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Revenue” if received in the ordinary course of the Property operation
(after deducting therefrom all necessary costs and expenses incurred in the
adjustment or collection thereof); and (f) interest on credit accounts, rent
concessions or credits, and other required pass-throughs and interest on Reserve
Funds; but excluding, (1) gross receipts received by lessees, licensees or
concessionaires of the Property; (2) consideration received at the Property for
hotel accommodations, goods and services to be provided at other hotels,
although arranged by, for or on behalf of Borrower or Manager; (3) income and
proceeds from the sale or other disposition of goods, capital assets and other
items not in the ordinary course of the Property operation; (4) federal, state
and municipal excise, sales and use taxes collected directly from patrons or
guests of the Property as a part of or based on the sales price of any goods,
services or other items, such as gross receipts, room, admission, cabaret or
equivalent taxes; (5) Awards (except to the extent provided in clause
(d) above); (6) refunds of amounts not included in Operating Expenses at any
time and uncollectible accounts; (7) gratuities collected by the Property
employees; (8) the proceeds of any financing;

 

-6-



--------------------------------------------------------------------------------

(9) other income or proceeds resulting other than from the use or occupancy of
the Property, or any part thereof, or other than from the sale of goods,
services or other items sold on or provided from the Property in the ordinary
course of business; and (10) any credits or refunds made to customers, guests or
patrons in the form of allowances or adjustments to previously recorded
revenues.

“Guarantor” shall collectively mean Sheldon Stein, an individual, Anders
Schroeder, an individual and Valhal Corp., a New York corporation.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender.

“Holdback Release Period” shall have the meaning set forth in Section 6.5.2
hereof.

“Holdback Reserve Actual Debt Service Coverage Ratio” shall mean the ratio
calculated by Lender of (i) Underwritable Cash Flow for the twelve (12) calendar
month period immediately preceding the date of calculation to (ii) the principal
and interest payments that would be due on a note in the principal amount of the
Loan Amount for the twelve (12) calendar month period immediately following such
calculation.

“Holdback Reserve Assumed Debt Service Coverage Ratio” shall mean the ratio
calculated by Lender of (i) Underwritable Cash Flow for the twelve (12) calendar
month period immediately preceding the date of calculation to (ii) the projected
principal and interest payments that would be due on a note in the principal
amount of the Loan Amount for the twelve (12) calendar month period immediately
following such calculation (assuming a mortgage loan constant of 11.33%).

“Holdback Reserve Funds” shall have the meaning set forth in Section 6.5.1
hereof.

“Immediate Repair Funds” shall have the meaning set forth in Section 6.1.1.

“Immediate Repairs” shall have the meaning set forth in Section 6.1.1.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.

 

-7-



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b).

“Independent Director” shall have the meaning set forth in Section 3.1.24(p).

“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter dated the date hereof delivered by Edwards Angell Palmer & Dodge
LLP in connection with the Loan.

“Insurance Funds” shall have the meaning set forth in Section 6.3.1.

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b).

“Interest Bearing Reserve Funds” shall mean the FF&E Expenditure Funds and the
Holdback Reserve Funds.

“Interest Rate” shall mean a rate per annum equal to five and ninety-hundredths
percent (5.90%).

“Interest Shortfall” shall have the meaning set forth in Section 2.4.1

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the first paragraph hereof.

“Lender Indemnitees” shall have the meaning set forth in Section 11.13(b).

 

-8-



--------------------------------------------------------------------------------

“Letters of Credit” shall mean those certain letters of credit issued pursuant
to that certain Letter of Credit Facility and Reimbursement Agreement among
Borrower, Bank of Scotland, as issuer (the “Issuer”) and administrative agent,
and various lenders, dated December 23, 2004.

“Liabilities” shall have the meaning set forth in Section 9.2(b).

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting the Property or any portion thereof or Borrower, or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the original principal amount of $42,500,000.00
made by Lender to Borrower pursuant to this Agreement.

“Loan Bifurcation” shall have the meaning set forth in Section 9.1 hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Guaranty,
the Assignment of Management Agreement and any other document pertaining to the
Property as well as all other documents now or hereafter executed and/or
delivered in connection with the Loan.

“Major Lease” shall mean (i) any commercial or retail Lease (including any
restaurant lease) that demises all or a portion of the Property or (ii) any
instrument guaranteeing or providing credit support for any Lease meeting the
requirements of (i) above.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, pursuant to which the Manager is to provide
management and other services with respect to the Property.

“Manager” shall mean Hospitality Partners LLC or any other manager approved in
accordance with the terms and conditions of the Loan Documents.

“Manager Termination Ratio” shall have the meaning set forth in Section 7.3.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
financial condition of Borrower, Sponsor, SPC Party, Guarantor or the Property,
(iii) the enforceability, validity, perfection or priority of the lien of this
Agreement, the Note, the Mortgage or the other Loan Documents, or (iv) the
ability of Borrower to perform its obligations under this Agreement, the Note,
the Security Instrument or other Loan Documents.

“Material Agreements” means each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, under which there is an obligation of Borrower to pay more than
$100,000.00 per annum.

 

-9-



--------------------------------------------------------------------------------

“Maturity Date” shall mean November 1, 2016 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Borrower” shall have the meaning set forth in Section 9.5.

“Mezzanine Option” shall have the meaning set forth in Section 9.5.

“Minimum Actual Debt Service Coverage Ratio” shall mean 1.30 to 1.00.

“Minimum Assumed Debt Service Coverage Ratio” shall mean 1.10 to 1.00.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$252,083.02.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morgan Stanley” shall have the meaning set forth in Section 9.2(b).

“Morgan Stanley Group” shall have the meaning set forth in Section 9.2(b).

“Mortgage” shall mean that certain first priority Deed of Trust and Security
Agreement, dated as of the date hereof, executed and delivered by Borrower as
security for the Loan and encumbering the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).

 

-10-



--------------------------------------------------------------------------------

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.

“Note” shall have the meaning set forth in Section 2.1.3.

“Notice” shall have the meaning set forth in Section 11.6.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

“Operating Expenses” shall mean all costs and expenses relating to the
operation, maintenance and management of the Property, including, without
limitation, utilities, repairs and maintenance, insurance, property taxes and
assessments, advertising expenses, payroll and related taxes, equipment lease
payments, a management fee equal to the greater of 3% of annual gross revenue or
the actual management fee and $1,966 per room per annum with respect to capital
costs, but excluding actual Capital Expenditures, depreciation, amortization,
Extraordinary Expenses and deposits required to be made to the Reserve Funds;
provided, however such costs and expenses shall be subject to adjustment by
Lender to normalize such costs and expenses.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Property” shall mean that certain garage parcel as more specifically
described on Schedule VII.

“Otherwise Rated Insurer” shall have the meaning set forth in Section 5.1.2.

“Partial Defeasance Collateral” shall mean U.S. Obligations which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Defeased Note after the Defeasance Date and up to and
including the Maturity Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments relating to such Monthly Payment Dates and other
scheduled payment dates.

“Partial Defeasance Date” shall have the meaning set forth in Section 2.5.2(i).

“Partial Defeasance Event” shall have the meaning set forth in Section 2.5.2.

“Partial Defeasance Release Date” shall mean the date that is two (2) years from
the “startup day” (within the meaning of Section 860G(a)(9) of the Code) of the
REMIC Trust established in connection with the last Securitization involving any
portion of this Loan.

 

-11-



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (iv) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Equipment and/or the Personal
Property provided, that, in each case, such equipment leases or similar
instruments (i) are entered into on commercially reasonable terms and conditions
in the ordinary course of Borrower’s business and (ii) relate to Equipment
and/or Person Property which is (A) used in connection with the operation and
maintenance of the Property in the ordinary course of Borrower’s business and
(B) readily replaceable without material interference or interruption to the
operation of the Property.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Personal Property” shall have the meaning set forth in the Mortgage.

“Policies” shall have the meaning specified in Section 5.1.1(b).

“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, all as more
particularly described in the granting clause of the Mortgage.

“Qualified Franchisor” shall mean either (a) Franchisor; or (b) in the
reasonable judgment of Lender, a reputable and experienced franchisor possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Property, provided, that at Lender’s option, Borrower’s delivery to Lender
of a Rating Agency Confirmation with regard to such franchisor shall be a
prerequisite to Lender’s approval of such franchisor hereunder.

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s and Fitch, or any other nationally-recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated any
of the Securities.

 

-12-



--------------------------------------------------------------------------------

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3.

“REA” shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (i) that certain
Declaration of Covenants, Conditions and Restrictions and Reciprocal Easement
Agreement (the “Declaration”) and (ii) the Development Agreement, each as more
specifically described on Schedule VI attached hereto and made a part hereof.

“Registrar” shall have the meaning set forth in Section 9.6 hereof.

“Registration Statement” shall have the meaning set forth in Section 9.2(b).

“Reimbursement Obligation” shall mean the obligations for reimbursement under
the Letters of Credit.

“Release Date” shall mean the earlier to occur of (i) the fifth anniversary of
the Closing Date and (ii) the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with the last Securitization involving any portion of
this Loan.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or its agents or employees from
any and all sources arising from or attributable to the Property, and proceeds,
if any, from business interruption or other loss of income or insurance,
including, without limitation, all hotel receipts, revenues and credit card
receipts collected from guest rooms, restaurants, bars, meeting rooms, banquet
rooms and recreational facilities, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.

 

-13-



--------------------------------------------------------------------------------

“Replacement Franchise Agreement” shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor substantially in the same form
and substance as the Franchise Agreement, or (b) a franchise, trademark and
license agreement with a Qualified Franchisor, which franchise, trademark and
license agreement shall be reasonably acceptable to Lender in form and
substance, provided, with respect to this subclause (b), Lender, at its option,
may require that Borrower shall have obtained a Rating Agency Confirmation with
regard to such franchise, trademark and license agreement.

“Reporting Failure” shall have the meaning set forth in Section 4.1.6.

“Required Financial Item” shall have the meaning set forth in Section 4.1.6.

“Reserve Funds” shall mean, collectively, Immediate Repair Funds, the Holdback
Reserve Funds, FF&E Expenditure Funds, the Insurance Funds and the Tax Funds.

“Restoration” shall have the meaning set forth in Section 5.2.1.

“Restoration Threshold” shall mean $200,000.00.

“Restricted Party” shall mean Borrower, Guarantor, Sponsor, any SPC Party (if
any), any Affiliated Manager, or any shareholder, partner, member or non-member
manager, or any direct or indirect legal or beneficial owner of Borrower,
Guarantor, Sponsor, any SPC Party (if any), any Affiliated Manager or any
non-member manager.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.

“Sale” shall have the meaning set forth in Article 8 hereof.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) of a legal or beneficial interest.

“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note in the case of Total Defeasance and under the Defeased
Note in the case of a Partial Defeasance for all Monthly Payment Dates occurring
after the Defeasance Date and up to and including the Maturity Date (including,
in the case of a total defeasance, the outstanding principal balance on the Note
as of the Maturity Date and, in the case of a partial defeasance, the
outstanding principal balance on the Defeased Note as of the Maturity Date), and
all payments required after the Defeasance Date, if any, under the Loan
Documents for servicing fees, Rating Surveillance Charges and other similar
charges.

 

-14-



--------------------------------------------------------------------------------

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a).

“Securities” shall have the meaning set forth in Section 9.1 (a).

“Securities Act” shall have the meaning set forth in Section 9.2(a).

“Securitization” shall have the meaning set forth in Section 9.1 (a).

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral.

“Servicer” shall have the meaning set forth in Section 11.24.

“Servicing Agreement” shall have the meaning set forth in Section 11.24.

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c).

“SPC Party” shall have the meaning set forth in Section 3.1.24(o).

“Sponsor” shall collectively mean Valhal Corp, a New York corporation.

“Standard Statement” shall have the meaning set forth in Section 9.1(c).

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

“Stein” shall mean Sheldon Stein, an individual.

“Successor Borrower” shall have the meaning set forth in Section 2.5.3.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax Funds” shall have the meaning set forth in Section 6.2.1.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

-15-



--------------------------------------------------------------------------------

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the lien of the Mortgage.

“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Note after the Total Defeasance Date and up to and
including the Maturity Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments relating to such Monthly Payment Dates and other
scheduled payment dates.

“Total Defeasance Pate” shall have the meaning set forth in Section 2.5.1(a)(i).

“Total Defeasance Event” shall have the meaning set forth in Section 2.5.1 (a).

“Treasury Rate” shall mean, as of the Maturity Date, the yield, calculated by
Lender by linear interpolation (rounded to the nearest one-thousandth of one
percent (i.e., 0.001%) of the yields of non-inflation adjusted noncallable
United States Treasury obligations with terms (one longer and one shorter) most
nearly approximating the period from such date of determination to the Maturity
Date, as determined by Lender on the basis of Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading U.S. Governmental
Security/Treasury Constant Maturities, or another recognized source of financial
market information selected by Lender. Lender’s determination of the Treasury
Rate shall be final absent manifest error.

“Trustee” shall mean any trustee holding the Loan in a Securitization.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Undefeased Note” shall have the meaning set forth in Section 2.5.2(iv) hereof.

“Underwritable Cash Flow” shall mean the excess of Gross Revenue over Operating
Expenses. Lender’s calculation of Underwritable Cash Flow (including
determination of items that do not qualify as Gross Revenue or Operating
Expenses) shall be calculated by Lender based upon Lender’s determination of
Rating Agency criteria and shall be final absent manifest error.

“Underwriter Group” shall have the meaning set forth in Section 9.2(b).

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association.

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i).

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

 

-16-



--------------------------------------------------------------------------------

“Yield Maintenance Premium” shall mean an amount equal to the greater of:
(i) one percent (1%) of the principal amount of the Loan being prepaid or
(ii) the present value as of the Prepayment Date of the Calculated Payments from
the Prepayment Date through the Maturity Date determined by discounting such
payments at the Discount Rate. As used in this definition, the term “Prepayment
Date” shall mean the date on which prepayment is made. As used in this
definition, the term “Calculated Payments” shall mean the monthly payments of
interest only which would be due based on the principal amount of the Loan being
prepaid on the Prepayment Date and assuming an interest rate per annum equal to
the difference (if such difference is greater than zero) between (y) the
Interest Rate and (z) the Yield Maintenance Treasury Rate. As used in this
definition, the term “Discount Rate” shall mean the rate which, when compounded
monthly, is equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually. As used in this definition, the term “Yield Maintenance Treasury
Rate” shall mean the yield calculated by Lender by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Prepayment Date, of U.S. Treasury
Constant Maturities with maturity dates (one longer or one shorter) most nearly
approximating the Maturity Date. In the event Release H.I5 is no longer
published, Lender shall select a comparable publication to determine the Yield
Maintenance Treasury Rate. In no event, however, shall Lender be required to
reinvest any prepayment proceeds in U.S. Treasury obligations or otherwise.

Section 1.2. Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. Unless otherwise specified, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Unless otherwise specified, all meanings attributed
to defined terms herein shall be equally applicable to both the singular and
plural forms of the terms so defined.

II. THE LOAN

Section 2.1. The Loan.

2.1.1. Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

2.1.2. Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be re-borrowed.

2.1.3. The Note. The Loan shall be evidenced by that certain Promissory Note of
even date herewith, in the stated principal amount of $42,500,000.00 executed by
Borrower and payable to the order of Lender in evidence of the Loan (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, together with any Defeased Note and Undefeased
Note that may exist from time to time, the “Note”) and shall be repaid in
accordance with the terms of this Agreement and the Note.

 

-17-



--------------------------------------------------------------------------------

2.1.4. Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay and
discharge any existing loans relating to the Property, (ii) pay all past-due
Basic Carrying Costs, if any, in respect of the Property, (iii) deposit the
Reserve Funds, (iv) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender, (v) fund any working capital
requirements of the Property, as approved by Lender and (vi) retain or
distribute the balance, if any, to its member(s).

Section 2.2. Interest Rate.

2.2.1. Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.

2.2.2. Intentionally Omitted.

2.2.3. Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, overdue interest in respect of the
Loan, shall accrue interest at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein.

2.2.4. Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
or the Default Rate, as then applicable, expressed as an annual rate divided by
360) by (c) the outstanding principal balance. The accrual period for
calculating interest due on each Monthly Payment Date shall be the calendar
month immediately prior to such Monthly Payment Date.

2.2.5. Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

 

-18-



--------------------------------------------------------------------------------

Section 2.3. Loan Payments.

2.3.1. Payment Before the Maturity Date. Borrower shall make a payment to Lender
of interest only on the Closing Date for the period from the Closing Date
through the last day of the month in which the Closing Date occurs (unless the
Closing Date is the first day of a calendar month, in which case no such
separate payment of interest shall be due). Borrower shall make a payment to
Lender of principal and interest in the amount of the Monthly Debt Service
Payment Amount on the Monthly Payment Date occurring in December, 2006 and on
each Monthly Payment Date thereafter to and including the Maturity Date. Each
payment shall be applied first to accrued and unpaid interest and the balance to
principal. The Monthly Debt Service Payment Amount required hereunder is based
upon a thirty (30) year amortization schedule.

2.3.2. Intentionally Omitted.

2.3.3. Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.

2.3.4. Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower on the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by applicable law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgage and the
other Loan Documents.

2.3.5. Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 1:00 P.M., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office, and any funds received by
Lender after such time shall, for all purposes hereof, be deemed to have been
paid on the next succeeding Business Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal due on the Maturity Date, interest shall be payable at
the Interest Rate or the Default Rate, as the case may be, during such
extension.

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

-19-



--------------------------------------------------------------------------------

Section 2.4. Prepayments.

2.4.1. Voluntary Prepayments. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part. On and after
the Monthly Payment Date occurring three (3) months prior to the Maturity Date,
Borrower may, provided no Event of Default has occurred, at its option and upon
thirty (30) days prior notice to Lender (or such shorter period of time as may
be permitted by Lender in its sole discretion), prepay the Debt in whole or in
part on any date without payment of the Yield Maintenance Premium. Any
prepayment received by Lender on a date other than a Monthly Payment Date shall
include interest which would have accrued thereon to the next Monthly Payment
Date (such amounts, the “Interest Shortfall”) and such amounts (i.e. principal
and interest prepaid by Borrower) shall be held by Lender as collateral security
for the Loan in an interest bearing account at an Eligible Institution, with
interest accruing on such amounts to the benefit of Borrower; such amounts
prepaid shall be applied to the Loan on the next Monthly Payment Date, with any
interest on such funds paid to Borrower on such date provided no Event of
Default then exists. Any partial prepayment shall be applied to the last
payments of principal due under the Loan.

2.4.2. Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender does not make such Net Proceeds
available to Borrower for a Restoration, Borrower shall, at Lender’s option,
prepay the outstanding principal balance of the Note in an amount equal to one
hundred percent (100%) of such Net Proceeds together with interest that would
have accrued on such amounts through the next Monthly Payment Date. No Yield
Maintenance Premium shall be due in connection with any prepayment made pursuant
to this Section 2.4.2. Any prepayment received by Lender pursuant to this
Section 2.4.2 on a date other than a Monthly Payment Date shall be held by
Lender as collateral security for the Loan in an interest bearing account, with
such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Monthly Payment Date.

2.4.3. Prepayments After Default. If after an Event of Default, payment of all
or any part of the principal of the Loan is tendered by Borrower, a purchaser at
foreclosure or any other Person, such tender shall be deemed an attempt to
circumvent the prohibition against prepayment set forth in Section 2.4.1 and
Borrower, such purchaser at foreclosure or other Person shall pay the Yield
Maintenance Premium, in addition to the outstanding principal balance, all
accrued and unpaid interest and other amounts payable under the Loan Documents.

Section 2.5. Defeasance.

2.5.1. Conditions to Total Defeasance. (a) Provided no Event of Default shall
have occurred and remain uncured, Borrower shall have the right at any time
after the Release Date and prior to the Maturity Date to voluntarily defease the
entire Loan and obtain a release of the lien of the Mortgage by providing Lender
with the Total Defeasance Collateral (hereinafter, a “Total Defeasance Event”),
subject to the satisfaction of the following conditions precedent:

(i) Borrower shall provide Lender not less than thirty (30) days notice (or such
shorter period of time if permitted by Lender in its sole discretion) but not
more than ninety (90) days notice specifying a date (the “Total Defeasance
Date”) on which the Total Defeasance Event is to occur;

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Total Defeasance Date and (B) all other sums,
then due under the Note, this Agreement, the Mortgage and the other Loan
Documents;

 

-20-



--------------------------------------------------------------------------------

(iii) Borrower shall deposit the Total Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Section 2.5.3
hereof;

(iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
(A) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account and the Total Defeasance Collateral, (B) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of a Total Defeasance Event pursuant to this Section 2.5, (C) the Total
Defeasance Event will not result in a deemed exchange for purposes of the Code
and will not adversely affect the status of the Note as indebtedness for federal
income tax purposes, (D) delivery of the Total Defeasance Collateral and the
grant of a security interest therein to Lender shall not constitute an avoidable
preference under Section 547 of the Bankruptcy Code or applicable state law and
(E) a New Non-Consolidation Opinion with respect to the Successor Borrower;

(vi) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Total Defeasance Event;

(vii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5 have been satisfied;

(viii) Borrower shall deliver a certificate of a “big four” (excluding Arthur
Andersen) or other nationally recognized public accounting firm acceptable to
Lender certifying that the Total Defeasance Collateral will generate monthly
amounts equal to or greater than the Scheduled Defeasance Payments;

(ix) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

(x) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Total Defeasance Event, including Lender’s reasonable attorneys’ fees
and expenses and Rating Agency fees and expenses.

(b) If Borrower has elected to defease the entire Note and the requirements of
this Section 2.5 have been satisfied, the Property shall be released from the
lien of the Mortgage and the Total Defeasance Collateral pledged pursuant to the
Security Agreement shall be the sole source of collateral securing the Note. In
connection with the release of the Lien, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Total Defeasance Date (or such shorter
time as is acceptable to Lender in its sole discretion), a release of Lien (and
related Loan Documents) for execution by Lender. Such release shall be in a form
appropriate in the jurisdiction in which the Property is located and that
contains standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation

 

-21-



--------------------------------------------------------------------------------

Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all costs, taxes and expenses associated with the release of the lien
of the Mortgage, including Lender’s reasonable attorneys’ fees. Except as set
forth in this Section 2.5, no repayment, prepayment or defeasance of all or any
portion of the Note shall cause, give rise to a right to require, or otherwise
result in, the release of the lien of the Mortgage on the Property.

2.5.2. Mandatory Partial Defeasance. At any time after the Partial Defeasance
Release Date and the expiration of the Holdback Release Period, provided no
Event of Default shall have occurred and remain uncured, Borrower shall defease
a portion of the Loan in an amount equal to the Remaining Holdback Reserve Funds
by providing Lender with the Partial Defeasance Collateral (hereinafter, a
“Partial Defeasance Event”) and shall satisfy the following conditions with
respect to such mandatory Partial Defeasance Event:

(i) Borrower shall provide Lender not less than thirty (30) days notice (or a
shorter period of time if permitted by Lender in its sole discretion) specifying
a date (the “Partial Defeasance Date”) on which the Partial Defeasance is to
occur;

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Partial Defeasance Date and (B) all other sums
then due under the Note, this Agreement,, the Mortgage and the other Loan
Documents;

(iii) Borrower shall deposit the Partial Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.5.3 and 2.5.4 hereof;

(iv) Borrower shall prepare all necessary documents to modify this Agreement and
to amend and restate the Note and issue two substitute notes, one note having a
principal balance equal to the Remaining Holdback Reserve Funds (the “Defeased
Note”), and the other note having a principal balance equal to the excess of
(A) the original principal amount of the Loan, over (B) the amount of the
Defeased Note (the “Undefeased Note”). The Defeased Note and Undefeased Note
shall have identical terms as the Note except for the principal balance; and, in
connection therewith, the Monthly Debt Service Payment Amount and the amount of
each such payment applied to principal thereafter shall be divided between the
Defeased Note and the Undefeased Note in the same proportion as the unpaid
principal balance (in each case immediately after the Defeasance Event) of the
Defeased Note and the Undefeased Note, as the case may be, bears to the
aggregate principal balance due under the Defeased Note and the Undefeased Note
immediately after the Partial Defeasance Event. The Defeased Note and the
Undefeased Note shall be cross defaulted and cross collateralized unless the
Rating Agencies shall require otherwise or unless a Successor Borrower that is
not an Affiliate of Borrower is established pursuant to Section 2.5.4. A
Defeased Note may not be the subject of any further defeasance;

(v) Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account and the Partial Defeasance Collateral;

 

-22-



--------------------------------------------------------------------------------

(vi) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
(A) Lender has a legal and valid perfected first priority security interest in
the Defeasance Collateral Account and the Partial Defeasance Collateral, (B) if
a Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of the Partial Defeasance Event pursuant to this Section 2.5.2, (C) the Partial
Defeasance Event will not result in a deemed exchange for purposes of the Code
and will not adversely affect the status of the Defeased Note and the Undefeased
Note as indebtedness for federal income tax purposes, (D) delivery of the
Partial Defeasance Collateral and the grant of a security interest therein to
Lender shall not constitute an avoidable preference under Section 547 of the
Bankruptcy Code or applicable state law and (E) a New Non-Consolidation Opinion
with respect to the Successor Borrower;

(vii) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Partial Defeasance Event;

(viii) Borrower shall deliver to Lender a certificate of a “big four” or other
nationally recognized public accounting firm acceptable to Lender certifying
that the Partial Defeasance Collateral will generate monthly amounts equal to or
greater than the Scheduled Defeasance Payments;

(ix) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.5.2 have been satisfied; and

(x) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Partial Defeasance Event, including Lender’s reasonable attorneys’ fees
and expenses.

2.5.3. Defeasance Collateral Account. On or before the date on which Borrower
delivers the Total Defeasance Collateral or Partial Defeasance Collateral,
Borrower shall open at any Eligible Institution the defeasance collateral
account (the “Defeasance Collateral Account”) which shall at all times be an
Eligible Account. The Defeasance Collateral Account shall contain only (i) Total
Defeasance Collateral or Partial Defeasance Collateral, and (ii) cash from
interest and principal paid on the Total Defeasance Collateral or Partial
Defeasance Collateral. All cash from interest and principal payments paid on the
Total Defeasance Collateral or Partial Defeasance Collateral shall be paid over
to Lender on each Monthly Payment Date and applied first to accrued and unpaid
interest and then to principal. Any cash from interest and principal paid on the
Total Defeasance Collateral or Partial Defeasance Collateral not needed to pay
the Scheduled Defeasance Payments shall be paid to Borrower. Borrower shall
cause the Eligible Institution at which the Total Defeasance Collateral or
Partial Defeasance Collateral is deposited to enter an agreement with Borrower
and Lender, satisfactory to Lender in its sole discretion, pursuant to which
such Eligible Institution shall agree to hold and distribute the Total
Defeasance Collateral or Partial Defeasance Collateral in accordance with this
Agreement. The Borrower or Successor Borrower, as applicable, shall be the owner
of the Total Defeasance Collateral Account or Partial Defeasance Collateral and
shall report all income accrued on the Total Defeasance Collateral or Partial
Defeasance Collateral for

 

-23-



--------------------------------------------------------------------------------

federal, state and local income tax purposes in its income tax return. Borrower
shall prepay all cost and expenses associated with opening and maintaining the
Defeasance Collateral Account. Lender shall not in any way be liable by reason
of any insufficiency in the Defeasance Collateral Account.

2.5.4. Successor Borrower. In connection with a total or partial defeasance
under this Section 2.5, Borrower shall transfer and assign all obligations,
rights and duties under and to the Note and the Security Agreement, together
with the Total Defeasance Collateral or Partial Defeasance Collateral or Partial
Defeasance Collateral, as applicable, to a newly created successor entity (which
such entity shall be a single purpose, bankruptcy remote entity not directly or
indirectly owned by Borrower) and which entity shall be designated or
established by Lender, at Lender’s option (the “Successor Borrower”). Lender
shall also have the right to purchase on behalf of Borrower, or cause to be
purchased on behalf of Borrower, the pledged Total Defeasance Collateral or
Partial Defeasance Collateral, as applicable. Such rights to designate or
establish the Successor Borrower as provided above or to purchase or cause the
purchase on behalf of Borrower of the pledged Total Defeasance Collateral or
Partial Defeasance Collateral, as applicable as provided above may be exercised
by Lender in its sole discretion and shall be retained by Lender named herein
(and any successor or assign of such Lender named herein under a specific
assignment of such retained rights separate and apart from a Secondary Market
Transaction related to all or any portion of the Loan), notwithstanding any
Secondary Market Transaction related to all or any portion of the Loan. Such
Successor Borrower shall assume the obligations under the Note or the Defeased
Note, as applicable, and the Security Agreement and Borrower shall be relieved
of its obligations under such documents. Borrower shall pay a minimum of $1,000
to any such Successor Borrower as consideration for assuming the obligations
under the Note or the Defeased Note, as applicable, and the Security Agreement.
Borrower shall pay all costs and expenses incurred by Lender, including Lender’s
attorney’s fees and expenses, incurred in connection therewith.

III. REPRESENTATIONS AND WARRANTIES

Section 3.1. Borrower Representations.

Borrower represents and warrants that:

3.1.1. Organization. (a) Each of Borrower and each SPC Party is duly organized,
validly existing and in good standing with full power and authority to own its
assets and conduct its business, and is duly qualified in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on its ability to perform its obligations
hereunder, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents by it, and has the power and authority to execute, deliver and perform
under this Agreement, the other Loan Documents and all the transactions
contemplated hereby.

(b) Borrower’s exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this Agreement. Borrower is incorporated or organized under the
laws of the state specified in the

 

-24-



--------------------------------------------------------------------------------

first paragraph of this Agreement. Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four (4) months (or, if less than four
(4) months, the entire period of the existence of Borrower) and will continue to
be the address of Borrower set forth in the first paragraph of this Agreement
(unless Borrower notifies Lender in writing at least thirty (30) days prior to
the date of such change). Borrower’s organizational identification number, if
any, assigned by the state of its incorporation or organization is 3608846.
Borrower’s federal tax identification number is 42-1591951. Borrower is not
subject to back-up withholding taxes.

3.1.2. Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and constitute a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

3.1.3. No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any lien on any of
Borrower’s assets or property (other than pursuant to the Loan Documents).

3.1.4. Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened against Borrower in any court or by or
before any other Governmental Authority which would materially and adversely
affect the ability of Borrower to carry out the transactions contemplated by
this Agreement.

3.1.5. Agreements. Borrower is not in default with respect to any order or
decree of any court or any order, regulation or demand of any Governmental
Authority, which default might have consequences that would materially and
adversely affect the condition (financial or other) or operations of Borrower or
its properties or might have consequences that would adversely affect its
performance hereunder.

3.1.6. Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the
consummation of the transactions contemplated hereby, other than those which
have been obtained by Borrower (which include the consent of the Franchisor and
the District of Columbia).

 

-25-



--------------------------------------------------------------------------------

3.1.7. Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, first priority,
perfected lien on the Property, subject only to Permitted Encumbrances and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to any Permitted Encumbrances.
There are no mechanics’, materialman’s or other similar liens or claims which
have been filed for work, labor or materials affecting the Property which are or
may be liens prior to, or equal or coordinate with, the lien of the Mortgage.
None of the Permitted Encumbrances, individually or in the aggregate, materially
interfere with the benefits of the security intended to be provided by the
Mortgage and this Loan Agreement, materially and adversely affect the value of
the Property, impair the use or operations of the Property or impair Borrower’s
ability to pay its obligations in a timely manner.

3.1.8. No Plan Assets. As of the date hereof and throughout the term of the Loan
(a) Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, (c) Borrower is not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA, and
(d) transactions by or with Borrower are not and will not be subject to any
state statute regulating investments of, or fiduciary obligations with respect
to, governmental plans.

3.1.9. Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes and Prescribed Laws.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of Borrower.
Borrower has not committed any act which may give any Governmental Authority the
right to cause Borrower to forfeit the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

3.1.10. Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in respect of the Property (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of the Property as of the date of such reports, and (iii) have been
prepared in accordance with the Approved Accounting Method throughout the
periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and which are reasonably likely to have a materially
adverse effect on the Property or the operation thereof, except as referred to
or reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.

 

-26-



--------------------------------------------------------------------------------

3.1.11. Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.

3.1.12. Utilities, Public Access and Parking. The Property has rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. The Property
has, or is served by, parking to the extent required to comply with all Legal
Requirements.

3.1.13. Separate Lots. The Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.

3.1.14. Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

3.1.15. Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable
(except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)),
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

3.1.16. Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Property. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.

3.1.17. Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

3.1.18. Licenses. All permits and approvals, including without limitation,
certificates of occupancy required by any Governmental Authority for the use,
occupancy and operation of the Property in the manner in which the Property is
currently being used, occupied and operated have been obtained and are in full
force and effect.

3.1.19. Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area or if any portion of the Improvements is located within such an
area, Borrower has obtained the insurance prescribed in Section 5.1.1(a)(i)
hereof.

 

-27-



--------------------------------------------------------------------------------

3.1.20. Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

3.1.21. Boundaries. All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the improvements, so as to affect
the value or marketability of the Property except those which are insured
against by title insurance.

3.1.22. Leases. Borrower represents and warrants to Lender with respect to the
Leases that, except as may be shown on the rent roll attached hereto as Schedule
I: (a) the rent roll attached hereto as Schedule I is true, complete and correct
and the Property is not subject to any Leases other than the Leases described in
Schedule I. (b) the Leases identified on Schedule I are in full force and
effect, there are no defaults thereunder by either party and, to Borrower’s
actual knowledge, no Tenant is subject to an action under any state or federal
bankruptcy, insolvency or similar laws or regulations, (c) the copies of the
Leases delivered to Lender are true and complete, and there are no oral
agreements with respect thereto, (d) no Rent (including security deposits) has
been paid more than one (1) month in advance of its due date, (e) all work to be
performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable Tenant, (f) any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant, (g) all security deposits are being held in accordance with Legal
Requirements and (h) all Tenants at the Property as of the date hereof are in
physical occupancy of the premises demised under their Leases, are paying full
rent under their Leases and have not exercised any right to “go dark” that they
may have under the provisions of their Leases.

3.1.23. Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Legal Requirements in connection with the transfer of the Property to
Borrower have been paid or are being paid simultaneously herewith. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
under applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Mortgage, have been paid or are
being paid simultaneously herewith. All taxes and governmental assessments due
and owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the title insurance policy to be issued in connection with
the Mortgage.

 

-28-



--------------------------------------------------------------------------------

3.1.24. Single Purpose. Borrower hereby represents and warrants to, and
covenants with, Lender that as of the date hereof and until such time as the
Debt shall be paid in full:

(a) Borrower has not owned and will not own any asset or property other than
(i) the Property and (ii) incidental personal property necessary for the
ownership or operation of the Property; provided, however, Borrower previously
owned the Other Property. Borrower hereby warrants and represents that
(1) ownership of the Other Property has been transferred to another entity and
Borrower has no direct or indirect ownership interest in the Other Property and
(2) except as otherwise set forth herein, Borrower has no contingent liabilities
in connection with the Other Property.

(b) Borrower has not and will not engage in any business other than the
ownership, management and operation of the Property (other than the prior
ownership of the Other Property) and Borrower has and will conduct and operate
its business as presently conducted and operated.

(c) Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower, any constituent party of Borrower or any Affiliate of any
constituent party, except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any such party.

(d) Borrower has not incurred and will not incur any Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (A) the Debt, (B) that certain loan made on November 2, 2004, in the
original principal amount of $6,000,000.00 made by Bank of Scotland to Borrower
secured by the Property and the Other Property (the “Building Loan”), (C) the
District Loan, (D) the Reimbursement Obligation (the Building Loan, the Bond
Financing and the Reimbursement Obligation, collectively as, the “Prior Loan”),
(D) trade and operational indebtedness incurred in the ordinary course of
business with trade creditors, provided such indebtedness is (1) unsecured,
(2) not evidenced by a note, (3) on commercially reasonable terms and
conditions, and (4) due not more than sixty (60) days past the date incurred and
paid on or prior to such date, and/or (E) Permitted Equipment Leases; provided
however, the aggregate amount of the indebtedness described in (D) and (E) shall
not exceed at any time three percent (3%) of the outstanding principal amount of
the Debt. No Indebtedness other than the Debt may be secured (subordinate or
pari passu) by the Property. With respect to the Prior Loan, Borrower hereby
represents, warrants and covenants that (1) the Prior Loan has been satisfied in
full, and (2) neither Borrower nor Guarantor have any remaining liabilities or
obligations in connection with the Prior Loan, other than (x) environmental and
other limited and customary indemnity obligations.

(e) Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.

(f) Borrower is and will remain solvent and Borrower has paid and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same shall become due; provided, that, in each
such case, there exists sufficient cash flow from the Property to do so.

 

-29-



--------------------------------------------------------------------------------

(g) Borrower has done or caused to be done and will do or cause to be done all
things necessary to observe organizational formalities and preserve its
existence, and Borrower will not, nor will Borrower permit any constituent party
to amend, modify or otherwise change the partnership certificate, partnership
agreement, articles of incorporation and bylaws, operating agreement, trust or
other organizational documents of Borrower or such constituent party without the
prior consent of Lender in any manner that (i) violates the single purpose
covenants set forth in this Section 3.1.24, or (ii) amends, modifies or
otherwise changes any provision thereof that by its terms cannot be modified at
any time when the Loan is outstanding or by its terms cannot be modified without
Lender’s consent.

(h) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any constituent party. Borrower’s assets have not and will not be listed as
assets on the financial statement of any other Person; provided, however, that
Borrower’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person and (ii) such assets shall be listed on Borrower’s own separate
balance sheet. Borrower has filed and will file its own tax returns (to the
extent Borrower is required to file any such tax returns) and has not and will
not file a consolidated federal income tax return with any other Person (it
being understood and agreed that the inclusion of the Borrower’s taxable income
and tax liabilities in its parent’s tax return, as a result of the Borrower
being treated as a disregarded entity for tax purposes, shall not be deemed to
be a prohibited consolidated federal income tax return under this subsection).
Borrower has maintained and will maintain its books, records, resolutions and
agreements as official records.

(i) Borrower has been and will be, and at all times has and will hold itself out
to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower), has
and shall correct any known misunderstanding regarding its status as a separate
entity, has and shall conduct business in its own name, has not and shall not
identify itself or any of its Affiliates as a division or part of the other and
has and shall maintain and utilize separate stationery, invoices and checks
bearing its own name.

(j) Borrower has and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (provided that there exists sufficient cash
flow from the Property to do so).

(k) Neither Borrower nor any constituent party has or will seek or effect the
dissolution, winding up, liquidation, consolidation or merger, in whole or in
part, of Borrower.

 

-30-



--------------------------------------------------------------------------------

(l) Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has and will hold all of its assets in its own name.

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

(n) Borrower has not and will not guarantee or become obligated for the debts of
any other Person and has not and will not hold itself out to be responsible for
or have its credit available to satisfy the debts or obligations of any other
Person.

(o) If Borrower is a limited partnership or a limited liability company (other
than an Acceptable Delaware LLC), each general partner or managing member (each,
an “SPC Party”) shall be a corporation (I) whose sole asset is its interest in
Borrower, (II) which has not been and shall not be permitted to engage in any
business or activity other than owning an interest in Borrower; (III) which has
not been and shall not be permitted to incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation); and (IV) which has
and will at all times own at least a 0.5% direct equity ownership interest in
Borrower. Each such SPC Party will at all times comply, and will cause Borrower
to comply, with each of the representations, warranties, and covenants contained
in this Section 3.1.24 (to the extent applicable) as if such representation,
warranty or covenant was made directly by such SPC Party. Upon the withdrawal or
the disassociation of an SPC Party from Borrower, Borrower shall immediately
appoint a new SPC Party whose articles of incorporation are substantially
similar to those of such SPC Party and deliver a New Non-Consolidation Opinion
to Lender with respect to the new SPC Party and its equity owners.

(p) Borrower shall at all times cause there to be at least two (2) duly
appointed members of the board of directors or managers of SPC Party or Borrower
(to the extent Borrower is a corporation or an Acceptable Delaware LLC) who are
provided by a nationally-recognized company that provides professional
independent directors (each, an “Independent Director”) reasonably satisfactory
to Lender who shall not have been at the time of each such individual’s
appointment or at any time while serving as a director or manager of such SPC
Party or Borrower (as applicable) and may not have been at any time during the
preceding five years (i) a stockholder, director or manager (other than, in each
case, as an Independent Director), officer, employee, partner, member, attorney
or counsel of such SPC Party (if any), Borrower or any Affiliate of either of
them, (ii) a customer, supplier or other Person who derives any of its purchases
or revenues from its activities with such SPC Party (if any), Borrower or any
Affiliate of either of them, (iii) a Person or other entity Controlling or under
common Control with any such stockholder, director, manager, officer, employee,
partner, member, attorney or counsel, customer, supplier or other Person, or
(iv) a member of the immediate family of any such stockholder, director,
manager, officer, employee, partner, member, attorney or counsel, customer,
supplier or other Person.

 

-31-



--------------------------------------------------------------------------------

(q) Borrower shall not (I) cause or permit the board of directors or managers of
any SPC Party or Borrower (as applicable) to take any action which, under the
terms of any certificate of incorporation, by-laws or any voting trust agreement
with respect to any common stock or under any organizational document of
Borrower or SPC Party (as applicable), requires a vote of the board of directors
or managers of Borrower or SPC Party (as applicable) unless at the time of such
action there shall be at least two (2) members who are each Independent
Directors and (II) without the unanimous written consent of all of its partners
or members, as applicable, and the written consent of 100% of the directors or
managers of Borrower or each SPC Party (as applicable), including, without
limitation, each Independent Director, (1) file or consent to the filling of any
petition, either voluntary or involuntary, to take advantage of any state or
federal; bankruptcy or insolvency laws, (2) seek or consent to the appointment
of a receiver, liquidator or any similar official, (3) take any action that
might cause such entity to become insolvent, or (4) make an assignment for the
benefit of creditors.

(r) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding the Borrower or any other Person) set forth in
the Insolvency Opinion, (ii) all the representations, warranties and covenants
in this Section 3.1.24, and (iii) all the organizational documents of the
Borrower and any SPC Party.

(s) Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.

(t) Borrower has paid and shall pay the salaries of its own employees (if any)
from its own funds and has maintained and shall maintain a sufficient number of
employees (if any) in light of its contemplated business operations.

(u) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and has paid and shall pay
from its own assets all obligations of any kind incurred.

(v) Borrower will not permit any of its constituent owners or Affiliates to
guaranty or otherwise become obligated in connection with any Indebtedness or
other liabilities incurred by Borrower (other than in connection with the
guaranties entered into in connection with the closing of the Loan).

(w) Borrower will cause accurate records to be kept of all transactions between
Borrower and any constituent owner or Affiliate of Borrower.

3.1.25. Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

-32-



--------------------------------------------------------------------------------

3.1.26. Solvency. Borrower (a) has not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).

3.1.27. Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

3.1.28. Organizational Chart. The organizational chart attached as Schedule III
hereto, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof.

3.1.29. Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.30. Investment Company Act. Borrower is not (1) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (3) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

3.1.31. No Bankruptcy Filing. Borrower is not contemplating either the filing of
a petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and Borrower does not have any knowledge
of any Person contemplating the filing of any such petition against it.

3.1.32. Full and Accurate Disclosure. To the best of Borrower’s knowledge, no
information contained in this Agreement, the other Loan Documents, or any
written statement furnished by or on behalf of Borrower pursuant to the terms of
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the

 

-33-



--------------------------------------------------------------------------------

statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently known to Borrower which has not been disclosed to Lender and which
materially adversely affects, or is reasonably likely to materially adversely
affect, the Property, Borrower, its business, operations or condition (financial
or otherwise).

3.1.33. Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

3.1.34. No Change in Facts or Circumstances; Disclosure. To the best of
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make the financial statements,
rent rolls, reports, certificates or other documents submitted in connection
with the Loan inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects the business
operations or the financial condition of Borrower or the Property.

3.1.35. Management Agreement. All of the representations and warranties with
respect to the Management Agreement set forth in Article VII of this Agreement
are true and correct in all respects.

3.1.36. Perfection of Accounts. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of and purchasers from Borrower. Other than in connection with the
Loan Documents and except for Permitted Encumbrances, Borrower has not sold or
otherwise conveyed the Accounts;

(b) The Accounts constitute “deposit accounts” or “securities accounts” within
the meaning of the Uniform Commercial Code.

3.1.37. No Breach of Fiduciary Duty. No Person currently owning a direct or
indirect equity ownership interest in Borrower (nor any past or current
affiliate of such Person), has breached any fiduciary duty owed by such Person
to any other Person now or previously owning a direct or indirect equity
ownership interest in Borrower or in any other prior owner of the Property.

3.1.38. Franchise Agreement. The Franchise Agreement is in full force and effect
and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or giving of notice, would
constitute a default thereunder. As of the date hereof (i) Borrower has paid to
Franchisor an initial fee in the amount of $81,600 in connection with the
execution of the Franchise Agreement and (ii) there is no property improvement
plan in place pursuant to the Franchise Agreement.

3.1.39. FF&E. Borrower owns all of the furnishings, fixtures and equipment
necessary to maintain and operate the Property as a hotel.

 

-34-



--------------------------------------------------------------------------------

3.1.40. REA. The REA is in full force and effect and neither Borrower nor, to
Borrower’s knowledge, any other party to the REA, is in default thereunder, and
to the best of Borrower’s knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. Except as set forth on Schedule VI, the REA has not been modified,
amended or supplemented. All of the terms, covenants and restrictions of the REA
as they relate to the Borrower and the Property are satisfied as of the date
hereof.

3.1.41. Construction. The general contractor and all subcontractors listed on
Schedule VIII attached hereto are the only contractors engaged by Borrower for
the completion of the construction of the Improvements and each contractor
listed thereon have been paid in full and Borrower has delivered to Lender lien
waivers for all work performed in connection with the construction of the
Improvements. The construction of the Improvements is complete in accordance
with all applicable Legal Requirements.

Section 3.2. Survival of Representations.

The representations and warranties set forth in Section 3.1 shall survive for so
long as any amount remains payable to Lender under this Agreement or any of the
other Loan Documents.

IV. BORROWER COVENANTS

Section 4.1. Borrower Affirmative Covenants.

Borrower hereby covenants and agrees with Lender that:

4.1.1. Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Property including, without
limitation, Prescribed Laws.

4.1.2. Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 6.2 hereof. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent; provided, however, that
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 6.2 hereof.
Borrower shall not permit or suffer and shall promptly discharge any lien or
charge against the Property. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all

 

-35-



--------------------------------------------------------------------------------

costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of Taxes or Other Charges from
the Property; and (vi) Borrower shall deposit with Lender cash, or other
security as may be approved by Lender, in an amount equal to one hundred
twenty-five percent (125%) of the contested amount, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon.
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established.

4.1.3. Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against Borrower which might
materially adversely affect the Property or Borrower’s ability to perform its
obligations hereunder or under the other Loan Documents.

4.1.4. Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

4.1.5. Further Assurances; Supplemental Mortgage Affidavits. Borrower shall, at
Borrower’s sole cost and expense:

(a) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(b) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time, including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses with respect to the Property into the name of Lender or its designee
after the occurrence of an Event of Default.

4.1.6. Financial Reporting.

(a) Borrower shall keep and maintain or will cause to be kept and maintained
proper and accurate books and records, in accordance with the Approved
Accounting Method, reflecting the financial affairs of Borrower. Lender shall
have the right from time to time (not more than once annually unless in
connection with an Event of Default or a Securitization) during normal business
hours upon reasonable notice to Borrower to examine such books and records at
the office of Borrower or other Person maintaining such books and records and to
make such copies or extracts thereof as Lender shall desire.

(b) Borrower shall furnish Lender annually, within ninety (90) days following
the end of each Fiscal Year, a complete copy of Borrower’s unaudited annual
financial statements and within one hundred twenty (120) days following the end
of each Fiscal Year, a complete copy of Borrower’s annual financial statements
audited by a “Big Four” accounting firm (excluding Arthur Andersen) or other
independent certified public accountant acceptable to Lender (Reznick Group P.C.
is hereby accepted by Lender) prepared in accordance with the

 

-36-



--------------------------------------------------------------------------------

Approved Accounting Method covering the Property, including statements of income
and expense and cash flow for Borrower and the Property and a balance sheet for
Borrower. Such statements shall set forth Underwritable Cash Flow, Gross
Revenue, Operating Expenses and occupancy statistics for the Property.
Borrower’s annual financial statements shall be accompanied by a certificate
executed by the chief financial officer of Borrower stating that such annual
financial statement presents fairly the financial condition and the results of
operations of Borrower and the Property. Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender an Officer’s Certificate
certifying as of the date thereof whether to the best of Borrower’s knowledge
there exists an event or circumstance which constitutes a Default or Event of
Default by Borrower under the Loan Documents and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same. Additionally, Borrower shall furnish
to Lender (i) on or before the ninth (9th) day after the end of each calendar
month, an Officer’s Certificate stating the amount of Gross Revenue for the
immediately preceding calendar month and (ii) on or before thirty (30) days
after the end of each calendar month, Borrower also will furnish, or cause to be
furnished, to Lender the most current Smith Travel Research Reports in the form
of Schedule V hereto then available to Borrower reflecting market penetration
and relevant hotel properties competing with the Property.

(c) Borrower will furnish Lender on or before the forty-fifth (45th) day after
the end of each fiscal quarter (based on Borrower’s Fiscal Year), the following
items, accompanied by certificate from the chief financial officer of Borrower,
certifying that such items are true, correct, accurate and complete and fairly
present the financial condition and results of the operations of Borrower and
the Property in accordance with the Approved Accounting Method as applicable:

(i) after a Securitization, quarterly and year-to-date statements of income and
expense and cash flow prepared for such quarter with respect to the Property,
with a balance sheet for such quarter for Borrower;

(ii) after a Securitization, a comparison of the budgeted income and expenses
and the actual income and expenses for such quarter and year-to-date for the
Property, together with a detailed explanation of any variances of more than
five percent (5%) between budgeted and actual amounts for such period and
year-to-date;

(iii) a calculation reflecting the Debt Service Coverage Ratio as of the last
day of such quarter, for such quarter and the last four quarters; and

(iv) after a Securitization, a current rent roll for the Property.

(d) Borrower will furnish Lender on or before the thirty-fifth (35th) day after
the end of each calendar month, the following items, accompanied by a
certificate from the chief financial officer of Borrower, certifying that such
items are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property in a manner
consistent with the Approved Accounting Method, as applicable:

 

-37-



--------------------------------------------------------------------------------

(i) prior to a Securitization, monthly and year-to-date statements of income and
expense and cash flow prepared for such month with respect to the Property;

(ii) prior to a Securitization, on a quarterly basis, a comparison of the
budgeted income and expenses and the actual income and expenses for such month
and year to date for the Property, together with a detailed explanation of any
variances of more than five percent (5%) between budgeted and actual amounts for
such period and year to date;

(iii) prior to a Securitization, a current rent roll for the Property; and

(iv) Any notice received from a Tenant threatening non-payment of Rent or other
default, alleging or acknowledging a default by landlord, requesting a
termination of a Lease or a material modification of any Lease or notifying
Borrower of the exercise or non-exercise of any option provided for in such
Tenant’s Lease, or any other similar material correspondence received by
Borrower from Tenants during the subject month.

(e) Borrower shall submit the Annual Budget to Lender not later than sixty
(60) days following the commencement of each Fiscal Year, which shall be
acceptable to Lender. Any Annual Budget approved by Lender shall hereinafter be
referred to as an “Approved Annual Budget”. In the event that Borrower incurs an
extraordinary operating expense or extraordinary capital expenditure not set
forth in the Annual Budget (each an “Extraordinary Expense”), then Borrower
shall promptly deliver to Lender a reasonably detailed explanation of such
proposed Extraordinary Expense for Lender’s approval.

(f) Borrower shall furnish to Lender, within five (5) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender
(including, without limitation, a tenant aging report in form reasonably
acceptable to Lender).

(g) Borrower acknowledges the importance to Lender of the timely delivery of
each of the items required by this Section 4.1.6 (each, a “Required Financial
Item” and, collectively, the “Required Financial Items”). In the event Borrower
fails to deliver to Lender any of the Required Financial Items within the time
frame specified herein (each such event, a “Reporting Failure”), in addition to
constituting a default hereunder and without limiting Lender’s other rights and
remedies with respect to the occurrence of such a default, Borrower shall pay to
Lender the sum of $750.00 per occurrence (the “Incentive Fee”) for each
Reporting Failure. Notwithstanding the foregoing, Borrower shall not be required
to pay the Incentive Fee for the first two (2) Reporting Failures in a twelve
(12) month period, but the Borrower will be required to pay the Incentive Fee
for each Reporting Failure thereafter. It shall constitute a further Event of
Default hereunder if any required Incentive Fee, or if the Incentive Fee is not
required, then any Required Financial Item, is not received by Lender within
thirty (30) days of the date on which such payment or delivery is due, and
Lender shall be entitled to the exercise of all of its rights and remedies
provided hereunder.

 

-38-



--------------------------------------------------------------------------------

4.1.7. Title to the Property. Borrower will warrant and defend the validity and
priority of the Liens of the Mortgage and the Assignment of Leases on the
Property against the claims of all Persons whomsoever, subject only to Permitted
Encumbrances.

4.1.8. Estoppel Statement.

(a) After request by Lender, Borrower shall within five (5) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the unpaid principal amount of the Note, (ii) the Interest Rate of the Note,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment of the Debt, if any, and (v) that
this Agreement and the other Loan Documents have not been modified or if
modified, giving particulars of such modification.

(b) After request by Borrower, Lender shall within ten (10) Business Days
furnish Borrower with a statement, duly acknowledged and certified, stating
(i) the unpaid principal amount of the Note, (ii) the Interest Rate of the Note
and (iii) the date installments of interest and/or principal were last paid.

(c) Borrower shall deliver to Lender, upon request, an estoppel certificate from
each Tenant under any Lease (provided that Borrower shall only be required to
use commercially reasonable efforts to obtain an estoppel certificate from any
Tenant not required to provide an estoppel certificate under its Lease);
provided that such certificate may be in the form required under the Lease (as
applicable); provided further that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year (other
than in connection with an Event of Default or a Securitization).

(d) Borrower shall deliver to Lender, upon request, an estoppel certificate or
comfort letter, in form and substance acceptable to Lender, from Franchisor;
provided that Borrower shall not be required to deliver such certificates more
than three (3) times during the term of the Loan and not more frequently than
once per calendar year (other than in connection with an Event of Default, a
Securitization or the execution of a Replacement Franchise Agreement).

(e) Borrower shall deliver to Lender, upon request, estoppel certificates from
each party under the REA; provided that such certificates may be in the form
required under the REA; provided further that Borrower shall not be required to
deliver such certificates more than three (3) times during the term of the Loan
and not more frequently than once per calendar year (or twice during any
calendar year in which a Securitization occurs).

4.1.9. Leases.

(a) All Leases and all renewals of Leases executed after the date hereof shall
(i) provide for rental rates comparable to existing local market rates for
similar properties, (ii) be on commercially reasonable terms, (iii) provide that
such Lease is subordinate to the Mortgage and that the lessee will attorn to
Lender and any purchaser at a foreclosure sale and (iv) not contain any terms
which would materially adversely affect Lender’s rights under the Loan
Documents. All Major Leases and all renewals, amendments and modifications
thereof executed after the date hereof shall be subject to Lender’s prior
approval, which approval shall not be

 

-39-



--------------------------------------------------------------------------------

unreasonably withheld or delayed. Lender shall execute and deliver a
Subordination Non-Disturbance and Attornment Agreement in the form annexed as
Schedule IV to Tenants under future Major Leases approved by Lender promptly
upon request with such commercially reasonable changes as may be requested by
Tenants, from time to time, and which are reasonably acceptable to Lender.

(b) Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner, provided, however, Borrower shall not terminate or accept a surrender of
a Major Lease without Lender’s prior approval; (iii) shall not collect any of
the Rents more than one (1) month in advance (other than security deposits);
(iv) shall not execute any assignment of lessor’s interest in the Leases or the
Rents (except as contemplated by the Loan Documents); (v) shall not alter,
modify or change any Lease so as to change the amount of or payment date for
rent, change the expiration date, grant any option for additional space or term,
materially reduce the obligations of the lessee or increase the obligations of
lessor; and (vi) shall hold all security deposits under all Leases in accordance
with Legal Requirements. Upon request, Borrower shall furnish Lender with
executed copies of all Leases.

(c) Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Lease during the
term of the Loan. Borrower further agrees to provide Lender with written notice
of a Tenant “going dark” under such Tenant’s Lease within five (5) Business Days
after such Tenant “goes dark” and Borrower’s failure to provide such notice
shall constitute an Event of Default.

(d) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
payment or other termination fee or payment paid by any Tenant under any Lease
with a monthly rental in excess of $10,000, and Borrower further covenants and
agrees that Borrower shall hold any such termination fee or payment in trust for
the benefit of Lender and that any use of such termination fee or payment shall
be subject in all respects to Lender’s prior written consent in Lender’s sole
discretion (which consent may include, without limitation, a requirement by
Lender that such termination fee or payment be placed in reserve with Lender to
be disbursed by Lender for tenant improvement and leasing commission costs with
respect to the Property and/or for payment of the Debt or otherwise in
connection with the Loan evidenced by the Note and/or the Property, as so
determined by Lender).

(e) Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for (i) any leasing matters set forth in
this Section 4.1.9 or (ii) any alterations set forth in Section 4.1.10 herein,
Lender shall have ten (10) Business Days from receipt of written request and all
required information and documentation relating thereto in which to approve or
disapprove such matter, provided that such request to Lender is marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS

 

-40-



--------------------------------------------------------------------------------

OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the request must be marked “PRIORITY”. In the event that Lender fails
to respond to the leasing or alterations matter in question within such time,
Lender’s approval shall be deemed given for all purposes. Borrower shall provide
Lender with such information and documentation as may be reasonably required by
Lender, including, without limitation, lease or construction comparables and
other market information as reasonably required by Lender.

(f) Any Lender’s fees charged in connection with any Lender approval rights with
respect to a Major Lease shall be reasonable.

4.1.10. Alterations. Lender’s prior approval shall be required in connection
with any alterations to any Improvements (except tenant improvements under any
Lease approved by Lender or under any Lease for which approval was not required
by Lender under this Agreement) (a) that may have a material adverse effect on
Borrower’s financial condition, the value of the Property or the ongoing
revenues and expenses of the Property, (b) the cost of which (including any
related alteration, improvement or replacement) is reasonably anticipated to
exceed the Alteration Threshold or (c) that are structural in nature, which
approval may be granted or withheld in Lender’s reasonable discretion. If the
total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities acceptable to Lender, (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same), or
(iv) a completion bond, (provided that Lender shall have received a Rating
Agency Confirmation as to the form and issuer of same). Such security shall be
in an amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold.

4.1.11. Material Agreements. Borrower shall (a) promptly perform and/or observe
all of the material covenants and agreements required to be performed and
observed by it under each Material Agreement to which it is a party, and do all
things necessary to preserve and to keep unimpaired its rights thereunder,
(b) promptly notify Lender in writing of the giving of any notice of any default
by any party under any Material Agreement of which it is aware and (c) promptly
enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by the other party under
each Material Agreement to which it is a party in a commercially reasonable
manner.

4.1.12. Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Lender.

4.1.13. Costs of Enforcement/Remedying Defaults. In the event (a) that the
Mortgage is foreclosed in whole or in part or the Note or any other Loan
Document is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any

 

-41-



--------------------------------------------------------------------------------

Lien or Mortgage prior to or subsequent to the Mortgage in which proceeding
Lender is made a party, (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or Guarantor or an assignment by
Borrower or Guarantor for the benefit of its creditors, or (d) Lender shall
remedy or attempt to remedy any Event of Default hereunder, Borrower shall be
chargeable with and agrees to pay all costs incurred by Lender as a result
thereof, including costs of collection and defense (including reasonable
attorneys’, experts’, consultants’ and witnesses’ fees and disbursements) in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable on demand,
together with interest thereon from the date incurred by Lender at the Default
Rate, and together with all required service or use taxes.

4.1.14. Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership and leasing of the Property. Borrower will qualify to do
business and will remain in good standing under the laws of each jurisdiction as
and to the extent the same are required for the ownership and leasing of the
Property. Borrower shall at all times cause the Property to be maintained as a
hotel.

4.1.15. Loan Fees. Borrower shall pay all fees and costs (including, without
limitation, all origination and commitment fees) required of Borrower pursuant
to the terms of that certain mortgage loan application between HJA Hotel LLC and
Morgan Stanley Mortgage Capital Inc., dated July 12, 2006.

Section 4.2. Borrower Negative Covenants.

Borrower covenants and agrees with Lender that:

4.2.1. Due on Sale and Encumbrance; Transfers of Interests. Without the prior
written consent of Lender, Borrower shall not cause or permit a Sale or Pledge
of the Property or any part thereof or any legal or beneficial interest therein
nor permit a Sale or Pledge of an equity ownership interest in any Restricted
Party in violation of the covenants and conditions set forth in the Mortgage and
this Agreement.

4.2.2. Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property except for Permitted Encumbrances.

4.2.3. Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, or
(iv) cause, permit or suffer any SPC Party to (A) dissolve, wind up or liquidate
or take any action, or omit to take an action, as a result of which such SPC
Party would be dissolved, wound up or liquidated in whole or in part, or
(B) amend, modify, waive or terminate the certificate of incorporation or bylaws
of such SPC Party, in each case without obtaining the prior consent of Lender.

 

-42-



--------------------------------------------------------------------------------

4.2.4. Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property.

4.2.5. Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

4.2.6. Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

4.2.7. No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

4.2.8. Principal Place of Business. Borrower shall not change its principal
place of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days prior notice.

4.2.9. ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (A) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B) Borrower is not subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (C) one or more of the following
circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101 (c) or (e).

 

-43-



--------------------------------------------------------------------------------

4.2.10. Material Agreements. Borrower shall not, without Lender’s prior written
consent: (a) enter into, surrender or terminate any Material Agreement to which
it is a party (unless the other party thereto is in material default and the
termination of such agreement would be commercially reasonable), (b) increase or
consent to the increase of the amount of any charges under any Material
Agreement to which it is a party, except as provided therein or on an
arms’-length basis and commercially reasonable terms; or (c) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under any Material Agreement to which it is a party in any material
respect, except on an arms’-length basis and commercially reasonable terms.

4.2.11. REA. Borrower agrees that without the prior consent of Lender, Borrower
will not execute modifications to the REA if such modifications will have a
material adverse effect on the use, operation or value (including the
Underwritable Cash Flow) of the Property, taken as a whole, or the ability of
Borrower to pay its obligations in respect of the Loan. Borrower shall enforce,
shall comply with, and shall cause each of the parties to the REA to comply with
all of the terms and conditions contained in the REA.

V. INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1. Insurance.

5.1.1. Insurance Policies.

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

(i) comprehensive all risk insurance on the Improvements and the Personal
Property at the Property, including contingent liability from Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements,
in each case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, but the amount shall in
no event be less than the outstanding principal balance of the Loan;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property at the Property waiving all co-insurance provisions;
(C) providing for no deductible in excess of Ten Thousand and No/100 Dollars
($10,000) for all such insurance coverage; and (D) containing “Ordinance or Law
Coverage” with “Time “Element”, “Loss to the Undamaged Portion of the Building”,
“Demolition Cost” and “Increased Cost of Construction” endorsements if any of
the Improvements or any part thereof or the use of the Property shall at any
time constitute legal non-conforming structures or uses under applicable law, in
the amount of coverage requested by Lender. In addition, Borrower shall obtain:
(y) if any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the outstanding principal
balance of the Note or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall require; and (z) earthquake insurance in
amounts and in form and substance satisfactory to Lender in the event the
Property is located in an area with a high degree of seismic activity, provided
that the insurance pursuant to clauses (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i).

 

-44-



--------------------------------------------------------------------------------

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit, excluding umbrella coverage, of not less than One Million and
No/100 Dollars ($1,000,000); (B) to continue at not less than the aforesaid
limit until required to be changed by Lender by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 9 of the Mortgage to the extent
the same is available;

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection
(i) above for a period commencing at the time of loss for such length of time as
it takes to repair or replace with the exercise of due diligence and dispatch;
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) in an amount equal to
one hundred percent (100%) of the projected gross income from the Property for a
period from the date of loss to a date (assuming total destruction) which is
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income from the Property for the
succeeding twelve (12) month period. All proceeds payable to Lender pursuant to
this subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

-45-



--------------------------------------------------------------------------------

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least Five Hundred Thousand and No/100 Dollars ($500,000) per accident and per
disease per employee, and Five Hundred Thousand and No/100 Dollars ($500,000)
for disease aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Eight Million and No/100 Dollars ($8,000,000) per occurrence on
terms consistent with the commercial general liability insurance policy in an
amount not less than Two Million and No/100 Dollars ($2,000,000) required under
subsection (ii) above and (viii) below;

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000);

(ix) so-called “dramshop” insurance or other liability insurance required in
connection with the sale of alcoholic beverages;

(x) Insurance against employee dishonesty in an amount not less than (1) month
of gross revenue from the Property and with a deductible not greater than Ten
Thousand and No/100 Dollars ($10,000.00);

(xi) any insurance required to be obtained pursuant to the Franchise Agreement;
and

(xii) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located.

(b) All insurance provided for in Section 5.1.1 (a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and, to the extent not specified above, shall be subject to the
approval of Lender as to deductibles, loss payees and insureds. Not less than
ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by Borrower to
Lender.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 5.1.1 (a).

 

-46-



--------------------------------------------------------------------------------

(d) All Policies of insurance provided for or contemplated by Section 5.1.1
(a) shall be primary coverage and, except for the Policy referenced in
Section 5.1.1(a)(v), shall name Borrower as the insured and Lender and its
successors and/or assigns as the additional insured, as its interests may
appear, and in the case of property damage, boiler and machinery, flood,
earthquake and terrorism insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender. Borrower shall not procure or permit any
of its constituent entities to procure any other insurance coverage which would
be on the same level of payment as the Policies or would adversely impact in any
way the ability of Lender or Borrower to collect any proceeds under any of the
Policies.

(e) All Policies of insurance provided for in Section 5.1.1 (a), except for the
Policies referenced in Section 5.1.1(a)(v) and (a)(viii) shall contain clauses
or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured and,
if obtainable by Borrower using commercially reasonable efforts, shall not be
materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice;

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

(iv) such Policies do not exclude coverage for acts of terror or similar acts of
sabotage.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Mortgage
and shall bear interest at the Default Rate.

(g) In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

-47-



--------------------------------------------------------------------------------

5.1.2. Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and having a claims paying ability rating of “AA” or
better by S&P and Fitch and an insurance financial strength rating of “Aa2” by
Moody’s. If a Securitization occurs, (i) the foregoing required insurance
company rating by a Rating Agency not rating any Securities shall be disregarded
and (ii) if the insurance company complies with the aforesaid S&P required
rating (and S&P is rating the Securities) and the other Rating Agencies rating
the Securities do not rate the insurance company, such insurance company shall
be deemed acceptable with respect to such Rating Agency not rating such
insurance company. Notwithstanding the foregoing, Borrower shall be permitted to
maintain the Policies with insurance companies which do not meet the foregoing
requirements (an “Otherwise Rated Insurer”), provided Borrower obtains a
“cut-through” endorsement (that is, an endorsement which permits recovery
against the provider of such endorsement) with respect to any Otherwise Rated
Insurer from an insurance company which meets the claims paying ability ratings
required above. Moreover, if Borrower desires to maintain insurance required
hereunder from an insurance company which does not meet the claims paying
ability ratings set forth herein but the parent of such insurance company, which
owns at least fifty-one percent (51%) of such insurance company, maintains such
ratings, Borrower may use such insurance companies if approved by the Rating
Agencies (such approval may be conditioned on items required by the Rating
Agencies including a requirement that the parent guarantee the obligations of
such insurance company).

Section 5.2. Casualty and Condemnation.

5.2.1. Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such Casualty to Lender and shall promptly commence and
diligently prosecute to completion the repair and restoration of the Property as
nearly as possible to the condition the Property was in immediately prior to
such Casualty (a “Restoration”) and otherwise in accordance with Section 5.3, it
being understood, however, that Borrower shall not be obligated to restore the
Property to the precise condition of the Property prior to such Casualty
provided the Property is restored, to the extent practicable, to be of at least
equal value and of substantially the same character as prior to the Casualty.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to, make proof of
loss if not made promptly by Borrower. In the event of a Casualty where the loss
does not exceed Restoration Threshold, Borrower may settle and adjust such
claim; provided that (a) no Event of Default has occurred and is continuing and
(b) such adjustment is carried out in a commercially reasonable and timely
manner. In the event of a Casualty where the loss exceeds the Restoration
Threshold or if an Event of Default then exists, Borrower may settle and adjust
such claim only with the consent of Lender (which consent shall not be
unreasonably withheld or delayed) and Lender shall have the opportunity to
participate, at Borrower’s cost, in any such adjustments. Notwithstanding any
Casualty, Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement.

5.2.2. Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of the
Property and shall deliver to Lender a copy of any and all papers served in
connection with such proceedings. Provided no Event of Default has occurred and
is continuing, in the event of a Condemnation where the amount of the taking
does not exceed the Restoration Threshold, Borrower may settle and compromise
such Condemnation provided that the same is effected in a commercially
reasonable and timely manner. In the event a Condemnation where the amount of

 

-48-



--------------------------------------------------------------------------------

the taking exceeds the Restoration Threshold or if an Event of Default then
exists, Borrower may settle and compromise the Condemnation only with the
consent of Lender (which consent shall not be unreasonably withheld or delayed)
and Lender shall have the opportunity to participate, at Borrower’s cost, in any
litigation and settlement discussions in respect thereof and Borrower shall from
time to time deliver to Lender all instruments requested by Lender to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any Condemnation, Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement. Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Note. If the Property or
any portion thereof is taken by any Governmental Authority, Borrower shall
promptly commence and diligently prosecute the Restoration of the Property and
otherwise comply with the provisions of Section 5.3. If the Property is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

Section 5.3. Delivery of Net Proceeds.

5.3.1. Minor Casualty or Condemnation. If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs of completing the Restoration shall be less than the
Restoration Threshold, and provided the conditions set forth in
Section 5.3.2(a)(i) through (xi) below have been met, the Net Proceeds will be
disbursed by Lender to Borrower. Promptly after receipt of the Net Proceeds,
Borrower shall commence and satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement. If any Net Proceeds
are received by Borrower and may be retained by Borrower pursuant to the terms
hereof, such Net Proceeds shall, until completion of the Restoration, be held in
trust for Lender and shall be segregated from other funds of Borrower to be used
to pay for the cost of Restoration in accordance with the terms hereof.

5.3.2. Major Casualty or Condemnation. (a) If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds are equal to or greater than the
Restoration Threshold or the costs of completing the Restoration is equal to or
greater than the Restoration Threshold, Lender shall make the Net Proceeds
available for the Restoration, provided that each of the following conditions
are met:

(i) no Event of Default shall have occurred and be continuing;

(ii) (A) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of the (i) fair market value of the Property as reasonably
determined by Lender and (ii) rentable area of the Property has been damaged,
destroyed or rendered unusable as a result of such Casualty or (B) in the event
the Net Proceeds are an Award, less than fifteen percent (15%) of each of the
(i) fair market value of the Property as reasonably determined by Lender and
(ii) rentable area of the Property has been taken, and such land is located
along the perimeter or periphery of the Property, and no portion of the
Improvements is the subject of the Condemnation;

 

-49-



--------------------------------------------------------------------------------

(iii) Leases requiring payment of annual rent equal to eighty percent (80%) of
the Gross Revenue received by Borrower during the twelve (12) month period
immediately preceding the Casualty or Condemnation and all Major Leases shall
remain in full force and effect during and after the completion of the
Restoration without abatement of rent beyond the time required for Restoration,
notwithstanding the occurrence of such Casualty or Condemnation.

(iv) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(v) Lender shall be satisfied that any operating deficits and all payments of
principal and interest under the Note will be paid during the period required
for Restoration from (A) the Net Proceeds, or (B) other funds of Borrower;

(vi) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) the earliest date required for such completion under the
terms of (I) any Lease and (II) the Franchise Agreement, (C) such time as may be
required under applicable Legal Requirements in order to repair and restore the
Property to the condition it was in immediately prior to such Casualty or to as
nearly as possible the condition it was in immediately prior to such
Condemnation, as applicable or (D) the expiration of the insurance coverage
referred to in Section 5.1.1(a)(iii);

(vii) the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements and the
Franchise Agreement;

(viii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements
and the Franchise Agreement;

(ix) The Franchise Agreement shall remain in full force and effect during and
after completion of the Restoration, notwithstanding the occurrence of such
Casualty of Condemnation; and

(x) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements.

(b) The Net Proceeds shall be paid directly to Lender and held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Debt. The
Net Proceeds shall be disbursed by Lender to, or as directed by, Borrower from
time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all requirements set forth in Section 5.3.2(a)
have been satisfied. (B) all materials installed and work and labor performed
(except to

 

-50-



--------------------------------------------------------------------------------

the extent that they are to be paid for out of the requested disbursement) in
connection with the Restoration have been paid for in full, and (C) there exist
no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Property arising out of the Restoration which have not
either been fully bonded to the satisfaction of Lender and discharged of record
or in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.

(c) All plans and specifications required in connection with the Restoration
shall be subject to prior approval of Lender and an independent architect
selected by Lender (the “Casualty Consultant”). The plans and specifications
shall require that the Restoration be completed in a first-class workmanlike
manner at least equivalent to the quality and character of the original work in
the Improvements (provided, however, that in the case of a partial Condemnation,
the Restoration shall be done to the extent reasonable practicable after taking
into account the consequences of such partial Condemnation), so that upon
completion thereof, the Property shall be at least equal in value and general
utility to the Property prior to the damage or destruction; it being understood,
however, that Borrower shall not be obligated to restore the Property to the
precise condition of the Property prior to such Casualty provided the Property
is restored, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty. Borrower shall
restore all Improvements such that when they are fully restored and/or repaired,
such Improvements and their contemplated use fully comply with all applicable
material Legal Requirements and Franchise Agreement. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under which they have been engaged, shall be subject to
approval of Lender and the Casualty Consultant. All costs and expenses incurred
by Lender in connection with recovering, holding and advancing the Net Proceeds
for the Restoration including, without limitation, reasonable attorneys’ fees
and disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.

(d) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.3.2(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.3.2(d) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed

 

-51-



--------------------------------------------------------------------------------

all work and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company issuing the Title
Insurance Policy, and Lender receives an endorsement to the Title Insurance
Policy insuring the continued priority of the lien of the Mortgage and evidence
of payment of any premium payable for such endorsement. If required by Lender,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(e) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(f) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 5.3.2 shall constitute
additional security for the Debt.

(g) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2, and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
any of the Loan Documents; provided, however, the amount of such excess returned
to Borrower in the case of a Condemnation shall not exceed the amount of Net
Proceeds Deficiency deposited by Borrower with the balance being applied to the
Debt in the manner provided for in subsection 5.3.2(h).

(h) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 5.3.2(g) may be retained and applied by Lender toward the payment of the
Debt, whether or not then due and payable, in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall designate.

VI. RESERVE FUNDS

Section 6.1. Immediate Repair Funds

6.1.1. Deposit of Immediate Repair Funds. Borrower shall perform the repairs at
the Property as set forth on Schedule II hereto (such repairs hereinafter
referred to as “Immediate Repairs”) and shall complete each of the Immediate
Repairs on or before the

 

-52-



--------------------------------------------------------------------------------

respective deadline for each repair as set forth on Schedule II. On the Closing
Date, Borrower shall deposit with Lender the amount set forth on such Schedule
II hereto to perform the Immediate Repairs. Amounts deposited pursuant to this
Section 6.1.1 are referred to herein as the “Immediate Repair Funds”.

6.1.2. Release of Immediate Repair Funds. Lender shall disburse to Borrower the
Immediate Repair Funds upon satisfaction by Borrower of each of the following
conditions: (a) Borrower shall submit a request for payment to Lender at least
ten (10) days prior to the date on which Borrower requests such payment be made
and specifies the Immediate Repairs to be paid, (b) on the date such request is
received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured, (c) Lender shall have received a
certificate from Borrower (i) stating that all Immediate Repairs to be funded by
the requested disbursement have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements and Franchise
Agreement, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required in connection with the
Immediate Repairs, (ii) identifying each Person that supplied materials or labor
in connection with the Immediate Repairs to be funded by the requested
disbursement, and (iii) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers or other evidence of payment satisfactory to Lender, (d) at
Lender’s option, a title search for the Property indicating that the Property is
free from all liens, claims and other encumbrances not previously approved by
Lender, (e) at Lender’s option, if the cost of the Immediate Repairs exceeds
$25,000, Lender shall have received a report satisfactory to Lender in its
reasonable discretion from an architect or engineer approved by Lender in
respect of such architect or engineer’s inspection of the required repairs, and
(f) Lender shall have received such other evidence as Lender shall reasonably
request that the Immediate Repairs to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to disburse Immediate Repair Funds more
frequently than once each calendar month nor in an amount less than the Minimum
Disbursement Amount (or a lesser amount if the total Immediate Repair Funds is
less than the Minimum Disbursement Amount, in which case only one disbursement
of the amount remaining in the account shall be made).

Section 6.2. Tax Funds.

6.2.1. Deposits of Tax Funds. On the Closing Date, Borrower shall make an
initial deposit with Lender to be held by Lender in escrow and there shall be
deposited on each Monthly Payment Date an amount equal to one-twelfth of the
Taxes that Lender estimates will be payable during the next ensuing twelve
(12) months in order to accumulate sufficient funds to pay all such Taxes at
least ten (10) days prior to their respective due dates. Amounts deposited
pursuant to this Section 6.2.1 are referred to herein as the “Tax Funds”. If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Taxes, Lender shall notify Borrower of such determination and the
monthly deposits for Taxes shall be increased by the amount that Lender
estimates is sufficient to make up the deficiency at least ten (10) days prior
to the respective due dates for the Taxes; provided that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that Taxes are due, Borrower will deposit such amount within one (1) Business
Day after its receipt of such notice.

 

-53-



--------------------------------------------------------------------------------

6.2.2. Release of Tax Funds. Lender shall have the right to apply the Tax Funds
to payments of Taxes. In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax Funds. Any Tax Funds remaining after the Debt has been paid
in full shall be returned to Borrower.

Section 6.3. Insurance Funds.

6.3.1. Deposits of Insurance Funds. On the Closing Date, Borrower shall make an
initial deposit with Lender to be held by Lender in escrow there shall be
deposited on each Monthly Payment Date an amount equal to one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies. Amounts deposited pursuant to
this Section 6.3.1 are referred to herein as the “Insurance Funds”. If at any
time Lender reasonably determines that the Insurance Funds will not be
sufficient to pay the Insurance Premiums, Lender shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies.

6.3.2. Release of Insurance Funds. Lender shall have the right to apply the
Insurance Funds to payment of Insurance Premiums. In making any payment relating
to Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the insurer or its agent, without inquiry into the
accuracy of such bill, statement or estimate. If the amount of the Insurance
Funds shall exceed the amounts due for Insurance Premiums, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Insurance Funds. Any Insurance Funds remaining
after the Debt has been paid in full shall be returned to Borrower.

Section 6.4. FF&E Expenditure Funds.

6.4.1. Deposits of FF&E Expenditure Funds. Borrower shall deposit with Lender on
each Monthly Payment Date the FF&E Reserve Monthly Deposit for annual FF&E
Expenditures approved by Lender, which approval shall not be unreasonably
withheld or delayed. Amounts deposited pursuant to this Section 6.4.1 are
referred to herein as the “FF&E Expenditure Funds”. Lender may reassess its
estimate of the amount necessary for FF&E Expenditures from time to time and,
and may require Borrower to increase the monthly deposits required pursuant to
this Section 6.4.1 upon thirty (30) days notice to Borrower if Lender determines
in its reasonable discretion that an increase is necessary to maintain proper
operation of the Property.

6.4.2. Release of FF&E Expenditure Funds. (a) Lender shall disburse FF&E
Expenditure Funds only for FF&E Expenditures.

 

-54-



--------------------------------------------------------------------------------

(b) Lender shall disburse to Borrower the FF&E Expenditure Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the FF&E
Expenditures to be paid, (ii) on the date such request is received by Lender and
on the date such payment is to be made, no Event of Default shall exist and
remain uncured, (iii) Lender shall have received a certificate from Borrower
(A) stating that the items to be funded by the requested disbursement are FF&E
Expenditures, (B) stating that all FF&E Expenditures at the Property to be
funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required, if any, by any Governmental Authority in connection with the
FF&E Expenditures, (C) identifying each Person that supplied materials or labor
in connection with the FF&E Expenditures to be funded by the requested
disbursement, and (D) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers or other evidence of payment satisfactory to Lender, (iv) at
Lender’s option, a title search for the Property indicating that the Property is
free from all Liens, claims and other encumbrances not previously approved by
Lender, (v) at Lender’s option, if the cost of any individual FF&E Expenditure
exceeds $25,000, Lender shall have received a report satisfactory to Lender in
its reasonable discretion from a licensed architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the required
repairs and (vi) Lender shall have received such other evidence as Lender shall
reasonably request that the FF&E Expenditures at the Property to be funded by
the requested disbursement have been completed and are paid for or will be paid
upon such disbursement to Borrower. Lender shall not be required to disburse
FF&E Expenditure Funds more frequently than once each calendar month nor in an
amount less than the Minimum Disbursement Amount (or a lesser amount if the
total amount of FF&E Expenditure Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made).

(c) Nothing in this Section 6.4.2 shall (i) make Lender responsible for making
or completing the FF&E Expenditures Work; (ii) require Lender to expend funds in
addition to the FF&E Expenditure Funds to complete any FF&E Expenditures Work;
(iii) obligate Lender to proceed with the FF&E Expenditures Work; or
(iv) obligate Lender to demand from Borrower additional sums to complete any
FF&E Expenditures Work.

(d) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases) to inspect the progress of any FF&E
Expenditures Work and all materials being used in connection therewith and to
examine all plans and shop drawings relating to such FF&E Expenditures Work.
Borrower shall cause all contractors and subcontractors to cooperate with Lender
or Lender’s representatives or such other Persons described above in connection
with inspections described in this Section 6.4.2(d).

(e) If a disbursement will exceed $25,000, Lender may require an inspection of
the Property at Borrower’s expense prior to making a disbursement of FF&E
Expenditure Funds in order to verify completion of the FF&E Expenditures Work
for which reimbursement is sought. Lender may require that such inspection be
conducted by an appropriate independent

 

-55-



--------------------------------------------------------------------------------

(f) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with FF&E Expenditures Work. All
such policies shall be in form and amount reasonably satisfactory to Lender.

Section 6.5. Holdback Reserve.

6.5.1. Deposit of Holdback Reserve. On the Closing Date, Borrower shall deposit
with Lender the amount of Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00) (the “Holdback Reserve Funds”).

6.5.2. Release of Holdback Reserve Funds. On or after April 1, 2007 through and
including the Payment Date occurring in October, 2008 (the “Holdback Release
Period”), and provided no Event of Default has occurred and is continuing,
Borrower may request, upon at least thirty (30) days prior written notice to
Lender, once during the Holdback Release Period that Lender release the Holdback
Reserve Funds (the “Holdback Reserve Release”); provided, however, that Borrower
delivers evidence satisfactory to Lender that (i) the Underwriteable Cash Flow
relating to the Property supports the original Loan Amount, (ii) the Holdback
Reserve Assumed Debt Coverage Ratio is greater than or equal to the Minimum
Assumed Debt Service Coverage Ratio and (iii) the Holdback Reserve Actual Debt
Coverage Ratio is greater than or equal to the Minimum Actual Debt Service
Coverage Ratio; which such evidence shall include the statements required
pursuant to Section 4.1.6(c) and (d) hereof, together with the certificate of
the chief financial officer of the Borrower. If, at the expiration of the
Holdback Release Period, the Holdback Reserve Funds remain on deposit with
Lender (the “Remaining Holdback Reserve Funds”), then the Holdback Reserve Funds
shall be released to Borrower and Borrower shall on the Partial Defeasance
Release Date cause a Partial Defeasance as set forth in Section 2.5.2 hereof.

Section 6.6. [Intentionally Omitted].

Section 6.7. Application of Reserve Funds.

Upon the occurrence and during the continuance of an Event of Default, Lender,
at its option, may withdraw the Reserve Funds and apply the Reserve Funds to the
items for which the Reserve Funds were established or to payment of the Debt in
such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Reserve Funds shall be in
addition to all other rights and remedies provided to Lender under the Loan
Documents.

Section 6.8. Security Interest in Reserve Funds.

6.8.1. Grant of Security Interest. Borrower shall be the owner of the Reserve
Funds. Borrower hereby pledges, assigns and grants a security interest to
Lender, as security for payment of the Debt and the performance of all other
terms, conditions and covenants of the Loan Documents on Borrower’s part to be
paid and performed, in all of Borrower’s right, title and interest in and to the
Reserve Funds. The Reserve Funds shall be under the sole dominion and control of
Lender.

 

-56-



--------------------------------------------------------------------------------

6.8.2. Income Taxes. Borrower shall report on its federal, state and local
income tax returns all interest or income, if any, accrued on the Reserve Funds.

6.8.3. Prohibition Against Further Encumbrance. Borrower shall not, without the
prior consent of Lender, further pledge, assign or grant any security interest
in the Reserve Funds or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

Section 6.9. Interest on Reserve Funds. Interest accrued, if any, on the Reserve
Funds (other than the Interest Bearing Reserve Funds) may be retained by Lender
and shall not be required to be remitted either to Borrower or to the applicable
Reserve Fund. Interest accrued on the Interest Bearing Reserve Funds shall be
remitted to and become part of the applicable Reserve Fund. Funds deposited in
the Interest Bearing Reserve Funds shall be held in an interest-bearing business
savings account. In no event shall Lender or any Servicer be required to select
any particular interest-bearing account or the account that yields the highest
rate of interest, provided that selection of the account shall be consistent
with the general standards at the time being utilized by Lender or such
Servicer, as applicable, in establishing similar accounts for loans of
comparable type. All such interest that so becomes part of the applicable
Reserve Funds shall be disbursed in accordance with the disbursement procedures
contained herein applicable to such Reserve Fund; provided, however, that Lender
may, at its election, retain any such interest for its own account during the
occurrence and continuance of an Event of Default.

VII. PROPERTY MANAGEMENT

Section 7.1. The Management Agreement and the Franchise Agreement.

Borrower shall cause Manager to manage the Property in accordance with the
Management Agreement and the Franchise Agreement, as applicable. Borrower shall
(i) diligently perform and observe all of the terms, covenants and conditions of
the Management Agreement and the Franchise Agreement on the part of Borrower to
be performed and observed, (ii) promptly notify Lender of any notice to Borrower
of any default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement and the Franchise Agreement
on the part of Borrower to be performed and observed, and (iii) promptly deliver
to Lender a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it under the Management
Agreement. If Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement or the
Franchise Agreement on the part of Borrower to be performed or observed, then,
without limiting Lender’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder or under the Management Agreement and the Franchise
Agreement,

 

-57-



--------------------------------------------------------------------------------

Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act as may be appropriate to cause all the material terms,
covenants and conditions of the Management Agreement and/or the Franchise
Agreement on the part of Borrower to be performed or observed.

Section 7.2. Prohibition Against Termination or Modification.

Borrower shall not, without the express written consent of Lender, which consent
shall not be unreasonable withheld (i) surrender, terminate, cancel, modify,
renew or extend the Management Agreement, or enter into any other agreement
relating to the management or operation of the Property with Manager or any
other Person, or consent to the assignment by the Manager of its interest under
the Management Agreement; provided, however, with respect to a new manager such
consent may be conditioned upon Borrower delivering a Rating Agency Confirmation
as to such new manager and management agreement and, if such new manager is an
Affiliate of Borrower, upon delivery of a New Non-Consolidation Opinion, or
(ii) surrender, terminate, cancel, modify, renew or extend the Franchise
Agreement; provided, that Borrower may, without Lender’s consent, replace the
Franchisor so long as the replacement franchisor is a Qualified Franchisor
pursuant to a Replacement Franchise Agreement. If at any time Lender consents to
the appointment of a new manager, such new manager and Borrower shall, as a
condition of Lender’s consent, execute a subordination of management agreement
in the form then used by Lender. Furthermore, in the event that the Franchise
Agreement expires or is terminated (without limiting any obligation of Borrower
to obtain Lender’s consent to any termination or modification of the Franchise
Agreement in accordance with the terms and provisions of this Agreement),
Borrower shall (a) promptly enter into a Replacement Franchise Agreement with
Franchisor or another Qualified Franchisor, as applicable, and (b) provide
Lender with an estoppel or comfort letter, in form and substance acceptable to
Lender, from such Franchisor or another Qualified Franchisor, as applicable.

Section 7.3. Replacement of Manager.

Lender shall have the right to require Borrower to replace the Manager with a
Person which is not an Affiliate of, but is chosen by, Borrower and approved by
Lender upon the occurrence of any one or more of the following events: (i) at
any time following the occurrence of an Event of Default, (ii) if at any time
the Debt Service Coverage Ratio falls below 1.10 to 1.00 (the “Manager
Termination Ratio”), as determined by Lender in its sole discretion, and/or
(iii) if Manager shall (I) be insolvent or a debtor in a bankruptcy proceeding,
(II) be in default under the Management Agreement beyond any applicable notice
and cure period or (III) have engaged in gross negligence, fraud or willful
misconduct.

Section 7.4. Matters Concerning the Franchisor.

If (i) the Debt has been accelerated pursuant to Section 10.1(b) hereof,
(ii) Franchisor shall become bankrupt or insolvent, (ii) the Debt Service
Coverage Ratio falls below 1.10 to 1.00 or (iv) a default occurs under the
Franchise Agreement, subject to the terms of the Franchise Agreement, Borrower
shall, at the request of Lender, terminate the Franchise Agreement and replace
the Franchisor with a Qualified Franchisor pursuant to a Replacement Franchise
Agreement, it being understood and agreed that the franchise fee for such
Qualified Franchisor shall not exceed then prevailing market rates.

 

-58-



--------------------------------------------------------------------------------

VIII. PERMITTED TRANSFERS

Section 8.1. Permitted Transfer of the Property.

8.1.1. Transfer of the Property. Notwithstanding anything to the contrary
contained herein or in the Mortgage, Lender shall not unreasonably withhold
consent to a one time sale, conveyance or transfer of the Property in its
entirety (hereinafter, “Sale”) after the first anniversary of the first day of
the first calendar month after the date hereof (or the date hereof if dated the
first day of a calendar month) and with respect to such Sale, Lender shall not
require a modification of the material economic terms hereof (other than a
corresponding increase in Borrower’s deposits of Tax Funds pursuant to
Section 6.2.1 hereof in the event such Sale results in an increase in the real
property tax assessment by the applicable taxing authority), to any Person
provided that each of the following terms and conditions are satisfied:

(a) no Event of Default has occurred and is continuing;

(b) Borrower gives Lender written notice of the terms of such prospective Sale
not less than thirty (30) days before the date on which such Sale is scheduled
to close and, concurrently therewith, gives Lender all such information
concerning the proposed transferee of the Property (hereinafter, “Buyer”) as
Lender would reasonably require in evaluating an initial extension of credit to
a borrower and pays to Lender a non-refundable application fee in the amount of
$2,500.00. Lender shall have the right to approve or disapprove the proposed
Buyer, such approval not to be unreasonably withheld. In determining whether to
give or withhold its approval of the proposed Buyer, Lender shall consider
Buyer’s experience and track record in owning and operating facilities similar
to the Property, Buyer’s financial strength, Buyer’s general business standing
and Buyer’s relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate;

(c) Borrower pays Lender, concurrently with the closing of such Sale, (i) a
non-refundable assumption fee in an amount equal to all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
Lender in connection with the Sale plus an amount equal to one percent (1.0%) of
the then outstanding principal balance of the Note, and (ii) all costs and
expenses of all third parties and Rating Agencies in connection with the Sale;

(d) Buyer assumes and agrees to pay the Debt as and when due (subject to the
provisions of Section 11.22 hereof) and, prior to or concurrently with the
closing of such Sale, Buyer and its constituent partners, members or
shareholders as Lender may reasonably require execute, without any cost or
expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate said assumption;

 

-59-



--------------------------------------------------------------------------------

(e) Borrower and Buyer, without any cost to Lender, furnish any information
requested by Lender for the preparation of, and shall authorize Lender to file,
new financing statements and financing statement amendments and other documents
to the fullest extent permitted by applicable law, and shall execute any
additional documents reasonably requested by Lender;

(f) Borrower delivers to Lender, without any cost or expense to Lender, such
endorsements to Lender’s title insurance policy, hazard insurance endorsements
or certificates and other similar materials as Lender may deem necessary at the
time of the Sale, all in form and substance satisfactory to Lender, including,
without limitation, an endorsement or endorsements to Lender’s title insurance
policy or policies insuring the lien of the Mortgage insuring that leasehold
title to the Property is vested in Buyer;

(g) Buyer furnishes, if Buyer is a corporation, partnership or other entity, all
appropriate papers evidencing Buyer’s capacity and good standing, and the
qualification of the signers to execute the assumption of the Debt, which papers
shall include certified copies of all documents relating to the organization and
formation of Buyer and of the entities, if any, which are partners or members of
Buyer. Buyer and such constituent partners, members or shareholders of Buyer (as
the case may be), as Lender shall require, shall be single purpose, “bankruptcy
remote” entities which satisfy the requirements of Section 3.1.24 hereof and the
requirements of the Rating Agencies, and whose formation documents shall be
approved by counsel to Lender;

(h) Buyer assumes the obligations of Borrower under any management agreements
pertaining to the Property or assigns to Lender as additional security any new
management agreement entered into in connection with such Sale, which such new
management agreement and the new manager thereunder shall each comply with the
requirements of Article 7 hereof;

(i) Buyer furnishes a New Non-Consolidation Opinion with respect to Buyer and
certain of Buyer’s Affiliates, and certain other opinions of counsel
satisfactory to Lender and its counsel (A) that Buyer’s formation documents
provide for the matters described in subparagraph (g) above, (B) that the
assumption of the indebtedness evidenced hereby has been duly authorized,
executed and delivered, and that the Note, the Mortgage, this Agreement, the
assumption agreement and the other Loan Documents are valid, binding and
enforceable against Buyer in accordance with their terms, (C) that the transfer
and assumption by Buyer will not constitute a “significant modification” of the
Loan under Section 1001 of the Code or otherwise cause a tax to be imposed on a
“prohibited transaction” by any REMIC Trust, and (D) with respect to such other
matters as Lender may reasonably request;

(j) If required by Lender, Lender receives a Rating Agency Confirmation with
respect to the Sale and the transactions contemplated hereby; and

(k) Borrower’s obligations under the contract of sale pursuant to which the Sale
is proposed to occur are expressly subject to the satisfaction of the terms and
conditions of this Section.

 

-60-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Lender shall not be required to consent to any
Sale occurring prior to a Securitization or participation of the Loan if the
consideration to be paid by Buyer as determined by Lender is less the appraised
value of the Property as determined by Lender in connection with the
underwriting of the Loan.

Section 8.2. Permitted Transfers of Equity Interests.

Notwithstanding the restrictions contained in Section 4.2.1 hereof or in Article
6 of the Mortgage, the following transfers shall be permitted without Lender’s
consent: (a) a transfer (but not a pledge) by devise or descent or by operation
of law upon the death of a member, partner or shareholder of a Restricted Party,
(b) the transfer (but not the pledge), in one or a series of transactions, of
the stock, partnership interests or membership interests (as the case may be) in
a Restricted Party or (c) the sale, transfer or issuance of shares of common
stock in any Restricted Party that is a publicly traded entity, provided such
shares of common stock are listed on the New York Stock Exchange or another
nationally recognized stock exchange; provided, however, with respect to the
transfers listed in clauses (a) or (b) above, (A) Lender shall receive not less
than thirty (30) days prior written notice of such transfers, (B) no such
transfers shall result in a change in Control of Sponsor, Guarantor, or
Affiliated Manager, (C) after giving effect to such transfers, (I) Sponsor shall
(1) own at least a 51% direct or indirect equity ownership interest in each of
Borrower and any SPC Party; (2) Control Borrower and any SPC Party; and
(3) control the day-to-day operation of the Property and (II) Stein continues to
Control and own a 20% indirect ownership interest in Sponsor, (D) the Property
shall continue to be managed by Affiliated Manager or a new manager approved in
accordance with Section 7.3 hereof, (E) in the case of the transfer of any
direct equity ownership interests in Borrower or in any SPC Party, such
transfers shall be conditioned upon continued compliance with the relevant
provisions of Section 3.1.24 hereof, (F) such transfer shall be permitted
pursuant to the Franchise Agreement and shall not trigger any right of refusal,
option to purchase or default thereunder, and (G) in the case of (1) the
transfer of the management of the Property to a new Affiliated Manager in
accordance with Section 7.3 hereof, or (2) the transfer of any equity ownership
interests (I) directly in Borrower or in any SPC Party, or (II) in any
Restricted Party whose sole asset is a direct or indirect equity ownership
interest in Borrower or in any SPC Party, such transfers shall be conditioned
upon delivery to Lender of a New Non-Consolidation Opinion addressing such
transfer.

IX. SALE AND SECURITIZATION OF MORTGAGE

Section 9.1. Sale of Mortgage and Securitization.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transaction referred to in
clauses (i), (ii) and (iii) shall hereinafter be referred to collectively as
“Secondary Market Transactions” and the transactions referred to in clause
(iii) shall hereinafter be referred to as a “Securitization”. Any certificates,
notes or other securities issued in connection with a Securitization are
hereinafter referred to as “Securities”).

 

-61-



--------------------------------------------------------------------------------

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor,
Franchisor, Sponsor and Manager, (B) provide updated budgets relating to the
Property and (C) provide updated appraisals, market studies, environmental
reviews (Phase I’s and, if appropriate, Phase II’s) with respect to the Property
and the Other Property, property condition reports and other due diligence
investigations of the Property (the “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;

(ii) provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, fraudulent conveyance, matters of Delaware and federal
bankruptcy law relating to single member limited liability companies, and true
sale or any other opinion customary in Secondary Market Transactions or required
by the Rating Agencies with respect to the Property and Borrower and Borrower’s
Affiliates, which counsel and opinions shall be satisfactory in form and
substance to Lender and the Rating Agencies;

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

(iv) execute such amendments to the Loan Documents and Borrower or any SPC
Party’s organizational documents as may be reasonably requested by Lender or
requested by the Rating Agencies or otherwise to effect the Securitization
including, without limitation, bifurcation of the Loan into two or more
components and/or separate notes and/or creating a senior/subordinate note
structure (any of the foregoing, a “Loan Bifurcation”); provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity or
the amortization of principal set forth in the Note, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note.

 

-62-



--------------------------------------------------------------------------------

(c) If requested by Lender, Borrower shall provide Lender with the following
financial statements (it being understood that Lender shall request (i) full
financial statements if it anticipates that the principal amount of the Loan at
the time of Securitization may, or if the principal amount of the Loan at any
time during which the Loan is included in a Securitization does, equals or
exceeds 20% of the aggregate principal amount of all mortgage loans included in
the Securitization and (ii) summaries of such financial statements if the
principal amount of the Loan at any such time equals or exceeds 10% of such
aggregate principal amount):

(i) As of the Closing Date, a balance sheet with respect to the Property for the
two most recent Fiscal Years, meeting the requirements of Section 210.3-01 of
Regulation S-X of the Securities Act and statements of income and statements of
cash flows with respect to the Property for the three most recent Fiscal Years,
meeting the requirements of Section 210.3-02 of Regulation S-X, and, to the
extent that such balance sheet is more than 135 days old as of the Closing Date,
interim financial statements of the Property meeting the requirements of
Section 210.3-01 and 210.3-02 of Regulation S-X (all of such financial
statements, collectively, the “Standard Statements”); provided, however, if the
Property that has been acquired by Borrower from an unaffiliated third party (an
“Acquired Property”) and the other conditions set forth in Section 210.3-14 of
Regulation S-X for the provision of financial statements in accordance with such
Section have been met (other than if the Property is a hotel, nursing home or
other property that would be deemed to constitute a business and not real estate
under Regulation S-X, provided that the other conditions set forth in
Section 210.3-05 of Regulation S-X for provision of financial statements in
accordance with such Section have been met (a “Business Property”)), in lieu of
the Standard Statements otherwise required by this Section 9.1(c)(i), Borrower
shall instead provide the financial statements required by such Section 210.3-14
of Regulation S-X; provided, further, however, with respect to any Business
Property which is an Acquired Property, Borrower shall instead provide the
financial statements required by Section 210.3-05 (such Section 210.3-14 or
Section 210.3-05 financial statements referred to herein as (“Acquired Property
Statements”).

(ii) Not later than 30 days after the end of each fiscal quarter following the
Closing Date, a balance sheet of the Property as of the end of such fiscal
quarter, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for the period
commencing on the day following the last day of the most recent Fiscal Year and
ending on the date of such balance sheet and for the corresponding period of the
most recent Fiscal Year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent Fiscal Year, Acquired Property Statements were permitted to be provided
hereunder pursuant to paragraph (i) above, Borrower shall instead provide
Acquired Property Statements for such corresponding period). If requested by
Lender, Borrower shall also provide “summarized financial information,” as
defined in Section 210.1-02(bb) of Regulation S-X, with respect to such
quarterly financial statements.

(iii) Not later than 60 days after the end of each Fiscal Year following the
Closing Date, a balance sheet of the Property as of the end of such Fiscal Year,
meeting the requirements of Section 210.3-01 of Regulation S-X, and statements
of income and statements of cash flows of the Property for such Fiscal Year,
meeting the requirements of Section 210.3-02 of Regulation S-X. If requested by
Lender, Borrower shall provide summarized financial information with respect to
such annual financial statements.

(iv) Upon ten (10) Business Days after notice from Lender in connection with the
Securitization of this Loan, such additional financial statements, such that, as
of the date (each a “Disclosure Document Date”) of each Disclosure Document,
Borrower shall have provided Lender with all financial statements as described
in paragraph (i) above; provided that the Fiscal Year and interim periods for
which such financial statements shall be provided shall be determined as of such
Disclosure Document Date.

 

-63-



--------------------------------------------------------------------------------

(v) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
Legal Requirements are other than as provided herein, then notwithstanding the
provisions of this Section, Lender may request, and Borrower shall promptly
provide, such combination of Acquired Property Statements and/or Standard
Statements as may be necessary for such compliance.

(vi) Any other or additional financial statements, or financial, statistical or
operating information, as shall be required pursuant to Regulation S-X or other
Legal Requirements in connection with any Disclosure Document or any filing
under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by Lender to meet disclosure, rating agency or marketing
requirements.

All financial statements provided by Borrower pursuant to this Section 9.1(c)
shall be prepared in accordance with the Approved Accounting Method, and shall
meet the requirements of Regulation S-X and other applicable Legal Requirements.
All financial statements relating to a Fiscal Year shall be audited by the
independent accountants in accordance with generally accepted auditing
standards, Regulation S-X and all other applicable Legal Requirements, shall be
accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation S-X and all
other applicable Legal Requirements, and shall be further accompanied by a
manually executed written consent of the independent accountants, in form and
substance acceptable to Lender, to the inclusion of such financial statements in
any Disclosure Document and any Exchange Act Filing and to the use of the name
of such independent accountants and the reference to such independent
accountants as “experts” in any Disclosure Document and Exchange Act Filing, all
of which shall be provided at the same time as the related financial statements
are required to be provided. All other financial statements shall be certified
by the chief financial officer of Borrower, which certification shall state that
such financial statements meet the requirements set forth in the first sentence
of this paragraph.

Section 9.2. Securitization Indemnification.

(a) Borrower understands that information provided to Lender by Borrower and its
agents, counsel and representatives may be included in disclosure documents in
connection with the Securitization, including, without limitation, an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, an “Disclosure Document”) and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, the Rating Agencies,
and service providers relating to the Securitization.

(b) Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Borrower Affiliates, the
Property, Manager, Sponsor, Guarantor and all other

 

-64-



--------------------------------------------------------------------------------

aspects of the Loan, does not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading,
(B) indemnifying Lender (and for purposes of this Section 9.2, Lender hereunder
shall include its officers and directors), the Affiliate of Morgan Stanley
Mortgage Capital Inc. (“Morgan Stanley”) that has filed the registration
statement relating to the Securitization (the “Registration Statement”), each of
its directors, each of its officers who have signed the Registration Statement
and each Person that controls the Affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Morgan
Stanley Group”) , and Morgan Stanley, and any other placement agent or
underwriter with respect to the Securitization, each of their respective
directors and each Person who controls Morgan Stanley or any other placement
agent or underwriter within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
losses, claims, damages or liabilities (collectively, the “Liabilities”) to
which Lender, the Morgan Stanley Group or the Underwriter Group may become
subject insofar as the Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in such
sections or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated in such sections or
necessary in order to make the statements in such sections, in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Morgan Stanley Group and/or the Underwriter Group for any
legal or other expenses reasonably incurred by Lender, the Morgan Stanley Group
and the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or (C) above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.

(c) In connection with Exchange Act Filings, Borrower shall (i) indemnify
Lender, the Morgan Stanley Group and the Underwriter Group for Liabilities to
which Lender, the Morgan Stanley Group or the Underwriter Group may become
subject insofar as the Liabilities arise out of or are based upon the omission
or alleged omission to state in the Disclosure Document a material fact required
to be stated in the Disclosure Document in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading and (ii) reimburse Lender, the Morgan Stanley Group or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
the Morgan Stanley Group or the Underwriter Group in connection with defending
or investigating the Liabilities.

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure

 

-65-



--------------------------------------------------------------------------------

to notify causes prejudice to the indemnifying party. In the event that any
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party under this Section 9.2, such indemnified party shall pay for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party at the cost of the indemnifying party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.2(b) or (c) is for any
reason held to be unenforceable as to an indemnified party in respect of any
losses, claims, damages or liabilities (or action in respect thereof) referred
to therein which would otherwise be indemnifiable under Section 9.2(b) or (c),
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Morgan Stanley’s and Borrower’s relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

-66-



--------------------------------------------------------------------------------

Section 9.3. Rating Surveillance; Rating Agency Costs.

9.3.1. Rating Surveillance. Borrower will retain the Rating Agencies to provide
rating surveillance services on any certificates issued in a Securitization.
Such rating surveillance will be at the expense of Borrower in an amount
determined by Lender in its reasonable discretion prior to the occurrence of a
Securitization, not to exceed a maximum cost of $25,000 per year (the “Rating
Surveillance Charge”).

9.3.2. Rating Agency Costs. In connection with any Rating Agency Confirmation or
other Rating Agency consent, approval or review required hereunder, Borrower
shall pay all of the costs and expenses of Lender, Servicer and each Rating
Agency in connection therewith, and, if applicable, shall pay any fees imposed
by any Rating Agency in connection therewith.

Section 9.4. Reserves / Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement, the Mortgage, the Note and the other
Loan Documents shall be held in “eligible accounts” at “eligible institutions”
and, if invested, invested in “permitted investments” as then defined and
required by the Rating Agencies.

Section 9.5. Mezzanine Option. Lender shall have the right (the “Mezzanine
Option”) at any time to divide the loan into two parts, a mortgage loan and a
mezzanine loan, provided, that (i) the total loan amounts for such mortgage loan
and such mezzanine loan shall equal the then outstanding amount of the Loan
immediately prior to Lender’s exercise of the Mezzanine Option, and (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
initially equal the Interest Rate. Borrower shall cooperate with Lender in
Lender’s exercise of the Mezzanine Option in good faith and in a timely manner,
which such cooperation shall include, but not be limited to, (i) executing such
amendments to the Loan Documents and Borrower or any SPC Party’s organizational
documents as may be reasonably requested by Lender or requested by the Rating
Agencies, (ii) creating a single purpose, bankruptcy remote entity satisfying
the requirements of Section 3.1.24 hereof and of the Rating Agencies (the
“Mezzanine Borrower”), which such Mezzanine Borrower shall (A) own, directly or
indirectly, 100% of the equity ownership interests in Borrower (the “Equity
Collateral”), and (B) together with such constituent equity owners of such
Mezzanine Borrower as may be designated by Lender, execute such agreements,
instruments and other documents as may be required by Lender in connection with
the mezzanine loan (including, without limitation, a promissory note evidencing
the mezzanine loan and a pledge and security agreement pledging the Equity
Collateral to Lender as security for the mezzanine loan); and (iii) delivering
such opinions, title endorsements, UCC title insurance policies and other
materials as may be required by Lender or the Rating Agencies.

Section 9.6. Conversion to Registered Form. At the request of Lender, Borrower
shall appoint, as its agent, a registrar and transfer agent (the “Registrar”)
reasonably acceptable to Lender which shall maintain, subject to such reasonable
regulations as it shall provide, such books and records as are necessary for the
registration and transfer of the Note in a manner that shall cause the Note to
be considered to be in registered form for purposes of Section 163(f) of the
Code. The option to convert the Note into registered form once exercised

 

-67-



--------------------------------------------------------------------------------

may not be revoked. Any agreement setting out the rights and obligation of the
Registrar shall be subject to the reasonable approval of Lender. Borrower may
revoke the appointment of any particular person as Registrar, effective upon the
effectiveness of the appointment of a replacement Registrar. The Registrar shall
not be entitled to any fee from Borrower or Lender or any other lender in
respect of transfers of the Note and other Loan Documents.

X. DEFAULTS

Section 10.1. Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”).

(i) if (A) any monthly installment of principal and/or interest due under the
Note or the payment due on the Maturity Date is not paid when due or (B) any
other portion of the Debt is not paid when due and such non-payment continues
for five (5) days following notice to Borrower that the same is due and payable;

(ii) if any of the Taxes or Other Charges are not paid when due;

(iii) if the Policies are not kept in full force and effect;

(iv) if Borrower breaches or permits or suffers a breach of Article 6 of the
Mortgage;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower, any SPC Party, Sponsor or Guarantor shall make an assignment
for the benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower, any
SPC Party, Sponsor or Guarantor or if Borrower, any SPC Party, Sponsor or
Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, any SPC Party, Sponsor or Guarantor, or if any
proceeding for the dissolution or liquidation of Borrower, any SPC Party,
Sponsor or Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, and SPC Party, Sponsor or Guarantor, upon the same not
being discharged, stayed or dismissed within thirty (30) days;

(viii) if the Property becomes subject to any mechanic’s, materialman’s or other
Lien (other than a Lien for local real estate taxes and assessments not then due
and payable) and the Lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) days (such period to run from
the date proper service is made upon Borrower);

 

-68-



--------------------------------------------------------------------------------

(ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(x) if any of the assumptions contained in the Insolvency Opinion, or in any
other New Non-Consolidation Opinion delivered to Lender in connection with the
Loan, or in any other non-consolidation delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

(xi) if any constituent owner of Borrower (A) fails to comply in any material
respect with the behavior covenants made by such constituent owner in its
organizational documents and/or in certificates delivered in connection with the
issuance of the Insolvency Opinion or (B) amends, in any material respect, the
aforesaid covenants in its organizational documents without Lender’s prior
written consent;

(xii) if (A) Borrower violates or does not comply with any of the provisions of
Section 4.1.6 hereof or (B) Borrower or any SPC Party breaches any
representation, warranty or covenant contained in Section 3.1.24 hereof;

(xiii) if Borrower fails to comply with the covenants as to Prescribed Laws set
forth in Section 4.1.1 hereof;

(xiv) if Borrower breaches any of the negative covenants contained in Sections
4.2.9 or 4.2.11 hereof;

(xv) if Borrower shall permit any event within its control to occur that would
cause any REA to terminate without notice or action by any party thereto or
would entitle any party to terminate any REA and the term thereof by giving
notice to Borrower; or any REA shall be surrendered, terminated, or canceled for
any reason or under any circumstance whatsoever; or any term of an REA shall be
materially modified or supplemented without Lender’s prior written consent; or
Borrower shall fail, within ten (10) Business Days after written demand by
Lender, to exercise its option to review or extend the term of any REA or shall
fail or neglect to pursue diligently all actions necessary to exercise such
renewal rights pursuant to such REA;

(xvi) If Borrower shall fail to consummate the Partial Defeasance Event in
accordance with Sections 2.5.2 and 6.5 hereof;

(xvii) if Guarantor breaches in any material respect any covenant, warranty or
representation contained in the Guaranty;

(xviii) if a material default has occurred and continues beyond any applicable
cure period under the Franchise Agreement if such default permits the Franchisor
to terminate or cancel the Franchise Agreement;

(xix) if the Property ceases to be operated as a hotel or the Borrower
terminates its hotel business for any reason whatsoever (other than temporary
cessation in connection with any continuous and diligent renovation or
restoration of the Property following a Casualty or Condemnation);

 

-69-



--------------------------------------------------------------------------------

(xx) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections
(i) through (xviii) above or not otherwise specifically specified as an Event of
Default herein, for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period and provided further that
Borrower shall have commenced to cure such Default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days plus time permitted for Excusable Delays; or

(xxi) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 10.2. Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its sole discretion,
to the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, if an Event of Default is continuing (i) Lender is
not subject to any “one action” or

 

-70-



--------------------------------------------------------------------------------

“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property and the
Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose the Mortgage to recover
such delinquent payments, or (ii) in the event Lender elects to accelerate less
than the entire outstanding principal balance of the Loan, Lender may foreclose
the Mortgage to recover so much of the principal balance of the Loan as Lender
may accelerate and such other sums secured by the Mortgage as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of sums secured by the Mortgage and
not previously recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Except as may be required in connection with a
Securitization pursuant to Section 9.1 hereof, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(d) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

Section 10.3. Right to Cure Defaults.

Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower

 

-71-



--------------------------------------------------------------------------------

hereunder in such manner and to such extent as Lender may deem necessary. Lender
is authorized to enter upon the Property for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Property for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 10.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any action or proceeding shall bear
interest at the Default Rate, for the period after such cost or expense was
incurred into the date of payment to Lender. All such costs and expenses
incurred by Lender together with interest thereon calculated at the Default Rate
shall be deemed to constitute a portion of the Debt and be secured by the liens,
claims and security interests provided to Lender under the Loan Documents and
shall be immediately due and payable upon demand by Lender therefore.

Section 10.4. Remedies Cumulative.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

XI. MISCELLANEOUS

Section 11.1. Successors and Assigns.

All covenants, promises and agreements in this Agreement, by or on behalf of
Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 11.2. Lender’s Discretion.

Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive. Prior to a Securitization, whenever pursuant to
this Agreement the Rating Agencies are given any right to approve or disapprove,
or any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefore.

 

-72-



--------------------------------------------------------------------------------

Section 11.3. Governing Law.

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

-73-



--------------------------------------------------------------------------------

SHELDON STEIN

C/O VALHAL CORP.

434 BROADWAY, 8TH FLOOR

NEW YORK, NEW YORK 10013

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 11.4. Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

Section 11.5. Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under any other Loan Document,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled to under
the Loan Documents in its sole and absolute discretion.

 

-74-



--------------------------------------------------------------------------------

Section 11.6. Notices.

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder shall be in writing sent by telefax (with answer back acknowledged) or
by registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or reputable overnight courier addressed to the party to be so
notified at its address hereinafter set forth, or to such other address as such
party may hereafter specify in accordance with the provisions of this
Section 11.6. Any Notice shall be deemed to have been received: (a) three
(3) days after the date such Notice is mailed, (b) on the date of sending by
telefax if sent during business hours on a Business Day (otherwise on the next
Business Day), (c) on the date of delivery by hand if delivered during business
hours on a Business Day (otherwise on the next Business Day), and (d) on the
next Business Day if sent by an overnight commercial courier, in each case
addressed to the parties as follows:

 

If to Lender:

  

Morgan Stanley Mortgage Capital Inc.

1221 Avenue of the Americas

27th Floor

New York, New York 10020

Attention: Stephen Holmes

Facsimile No.: (212)762-9495

  

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Ellen M. Goodwin, Esq.

Facsimile No. (212) 210-9444

If to Borrower:   

HJA Hotel LLC

c/o Valhal Corp.

434 Broadway, 8th Floor

New York, New York 10013

Attention: Sheldon Stein

Fax: (212) 675-7448

with a copy to:   

Fox Rothschild LLP

2000 Market Street, 10th Floor

Philadelphia, Pennsylvania 19103

Attention: Gregory Kleiber

Facsimile No.: (215) 229-2150

 

-75-



--------------------------------------------------------------------------------

Section 11.7. Trial by Jury.

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 11.8. Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 11.9. Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

Section 11.10. Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 11.11. Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

-76-



--------------------------------------------------------------------------------

Section 11.12. Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, neither Lender nor
its agents shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

Section 11.13. Expenses; Indemnity.

(a) Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon
receipt of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (ii) Lender’s ongoing performance of and compliance with
all agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters requested by
Borrower; (iv) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred, in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (v) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation or otherwise, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; and (vi) enforcing any obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property or in connection with any “special servicing” of the Loan or any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.

(b) Borrower shall indemnify, defend and hold harmless Lender and its officers,
directors, agents, employees (and the successors and assigns of the foregoing)
(the “Lender Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for the
Lender Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Lender
Indemnitees shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against the Lender Indemnitees in any manner relating
to or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement

 

-77-



--------------------------------------------------------------------------------

or the other Loan Documents, or (ii) the use or intended use of the proceeds of
the Loan (collectively, the “Indemnified Liabilities”); provided, however, that
Borrower shall not have any obligation to the Lender Indemnitees hereunder to
the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of the Lender Indemnitees. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Lender Indemnitees.

Section 11.14. Schedules Incorporated.

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 11.15. Offsets, Counterclaims and Defenses.

Any assignee of Lender’s interest in and to this Agreement and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

Section 11.16. No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and nothing contained in this Agreement or the other Loan Documents shall
be deemed to confer upon anyone other than Lender any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

-78-



--------------------------------------------------------------------------------

Section 11.17. Publicity.

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Morgan
Stanley Mortgage Capital Inc., or any of their Affiliates shall be subject to
the prior approval of Lender.

Section 11.18. Waiver of Marshalling of Assets.

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

Section 11.19. Waiver of Offsets/Defenses/Counterclaims.

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents or otherwise to offset any obligations to make the payments
required by the Loan Documents. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.

Section 11.20. Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

-79-



--------------------------------------------------------------------------------

Section 11.21. Brokers and Financial Advisors.

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 11.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

Section 11.22. Exculpation.

Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note, this Agreement, the Mortgage or the other Loan Documents by any action or
proceeding wherein a money judgment or any deficiency judgment or other judgment
establishing personal liability shall be sought against Borrower or any
principal, director, officer, employee, beneficiary, shareholder, partner,
member, trustee, agent, or affiliate of Borrower (but specifically excluding
Guarantor) or any legal representatives, successors or assigns of any of the
foregoing (collectively, the “Exculpated Parties”), except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Mortgage and the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against
Borrower or any of the Exculpated Parties in any such action or proceeding under
or by reason of or under or in connection with the Note, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this Section shall not,
however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any indemnity, guaranty or similar instrument made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Assignment of Leases; (f) impair the right of
Lender to enforce Section 4.1.6(g) of this Agreement; (g) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Mortgage or to commence any
other appropriate action or proceeding in order for Lender to exercise its
remedies against the Property; or (h) constitute a waiver of the right of Lender
to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation by Borrower, any of the Exculpated
Parties, Sponsor or Guarantor in connection with the Loan;

 

-80-



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct of Borrower;

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in the Mortgage concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in either document;

(iv) the removal or disposal of any portion of the Property after an Event of
Default;

(v) the misapplication, misappropriation or conversion by Borrower of (A) any
insurance proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected in
advance;

(vi) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property;

(vii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(viii) any representation, warranty or covenant contained in Section 2.5.2 or
6.5 hereof is violated or breached;

(ix) Borrower’s indemnification of Lender set forth in Section 9.2 of the
Security Instrument;

(x) the exercise of any remedies, or the bringing of any action, by the District
of Columbia under Section 22.2(b) of the Development Agreement;

(xi) any misstatement or inaccuracy in that certain Real Property Recordation
and Transfer Tax Form FP 7/C filed in connection with Mortgage;

(xii) Borrower’s failure to deliver evidence satisfactory to Lender evidencing
the valid transfer of development rights from the adjoining property to the
Property such that the Property shall be in conformance with the building
density requirements and zoning regulations of the District of Columbia: and/or

(xiii) Borrower’s indemnification of Lender set forth in Section 9.2 hereof.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111 (b) or any other
provisions of the Bankruptcy Code

 

-81-



--------------------------------------------------------------------------------

to file a claim for the full amount of the Debt or to require that all
collateral shall continue to secure all of the Debt owing to Lender in
accordance with the Loan Documents, and (B) the Debt shall be fully recourse to
Borrower in the event that: (i) the first full monthly payment of principal and
interest under the Note is not paid when due; (ii) Borrower fails to permit
on-site inspections of the Property, fails to provide financial information, or
fails to appoint a new property manager upon the request of Lender (in
accordance with Section 7.3 hereof), each as required by, and in accordance with
the terms and provisions of, this Agreement and the Mortgage; (iii) any
representation, warranty or covenant contained in Section 3.1.24 or 4.2.1 hereof
is violated or breached; (iv) Borrower files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(v) an Affiliate, officer, director, or representative which Controls, directly
or indirectly, Borrower files, or joins in the filing of, an involuntary
petition against Borrower under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (vi) Borrower files an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (vii) any Affiliate, officer, director, or
representative which Controls Borrower consents to or acquiesces in or joins in
an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower or any portion of the Property; or (viii) Borrower makes
an assignment for the benefit of creditors, or admits, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.

Section 11.23. Prior Agreements.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including, without limitation, the Application Letter dated
July 12, 2006 (as amended) between Borrower and Lender, are superseded by the
terms of this Agreement and the other Loan Documents.

Section 11.24. Servicer.

(a) At the option of Lender, the Loan may be serviced by a servicer (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall be responsible for any reasonable set-up
fees or any other initial costs relating to or arising under the Servicing
Agreement; provided, however, that Borrower shall not be responsible for payment
of the monthly servicing fee due to the Servicer under the Servicing Agreement.
Servicer shall, however, be entitled to reimbursement of costs and expenses as
and to the same extent (but without duplication) as Lender is entitled thereto
under the applicable provisions of this Agreement and the other Loan Documents.

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower pursuant to the
provisions of this Agreement, the Note and the other Loan Documents.

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver to Servicer duplicate originals of all notices
and other instruments which Borrower may or shall be required to deliver to
Lender pursuant to this Agreement, the Note and the other Loan Documents (and no
delivery of such notices or other instruments by Borrower shall be of any force
or effect unless delivered to Lender and Servicer as provided above).

 

-82-



--------------------------------------------------------------------------------

Section 11.25. Joint and Several Liability.

If more than one Person has executed this Agreement as “Borrower,” the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.

Section 11.26. Creation of Security Interest.

Notwithstanding any other provision set forth in this Agreement, the Note, the
Mortgage or any of the other Loan Documents, Lender may at any time create a
security interest in all or any portion of its rights under this Agreement, the
Note, the Mortgage and any other Loan Document (including, without limitation,
the advances owing to it) in favor of any Federal Reserve Bank in accordance
with Regulation A of the Board of Governors of the Federal Reserve System.

Section 11.27. Assignments and Participations.

(a) The Lender may assign to one or more Persons all or a portion of its rights
and obligations under this Loan Agreement and the Loan pursuant to a written
instrument or instruments (the “Assignment and Acceptance”).

(b) Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, the assignee thereunder shall be a
party hereto and have the rights and obligations of Lender hereunder.

(c) Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Loan Agreement and the Loan;
provided, however, that (i) Lender’s obligations under this Loan Agreement shall
remain unchanged, (ii) Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (ii) Lender shall remain
the holder of the Note for all purposes of this Loan Agreement and the other
Loan Documents and (iv) Borrower shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under and in respect
of this Loan Agreement and the other Loan Documents.

(d) Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 11.27, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Borrower or any of its Affiliates or to any aspect
of the Loan that has been furnished to the Lender by or on behalf of the
Borrower or any of its Affiliates.

Section 11.28. Set-Off.

In addition to any rights and remedies of Lender provided by this Loan Agreement
and by law, Lender shall have the right, without prior notice to Borrower, any
such notice being expressly waived by Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Lender or any Affiliate thereof to or for the credit or the account of
Borrower. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

[NO FURTHER TEXT ON THIS PAGE]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

LENDER: MORGAN STANLEY MORTGAGE CAPITAL INC., a New York corporation By:   /s/
Cynthia Eckes Name:   Cynthia Eckes Title:   Vice President



--------------------------------------------------------------------------------

BORROWER: NJA HOTEL LLC, a Delaware limited liability company By:  

NJA Development Partners Limited

Partnership, a Delaware limited partnership, its

sole member

  By:   Green Earth Homes (New York), Inc., a Delaware corporation, its general
partner     By:   /s/ Sheldon Stein       Name:   Sheldon Stein       Title:  
President



--------------------------------------------------------------------------------

SCHEDULE I

RENT ROLL

N/A



--------------------------------------------------------------------------------

SCHEDULE II

IMMEDIATE REPAIRS

None.



--------------------------------------------------------------------------------

SCHEDULE III

ORGANIZATIONAL CHART

(ATTACHED HERETO)



--------------------------------------------------------------------------------

SCHEDULE IV

[MORGAN STANLEY MORTGAGE CAPITAL INC./MORGAN STANLEY BANK]

(Lender)

- and -

[_____________________________]

(Tenant)

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

Dated:

Location:

Section:

Block:

Lot:

County:

PREPARED BY AND UPON

RECORDATION RETURN TO:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Ellen M. Goodwin, Esq.

File No.:

Title No.:



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the          day of                     , 20     by and between
MORGAN STANLEY MORTGAGE CAPITAL INC., a New York corporation having an address
at 1221 Avenue of the Americas, New York, New York 10020 (together with its
successors and assigns, (“Lender”) and
[                                        , having an address at
                                        ] (“Tenant”).

RECITALS:

A. Lender has made a loan in the approximate amount of $[            ] to
Landlord (defined below), which Loan is given pursuant to the terms and
conditions of that certain Loan Agreement dated [                    , 20    ],
between Lender and Landlord (the “Loan Agreement”). The Loan is evidenced by a
certain Promissory Note dated [                    , 20    ], given by Landlord
to Lender (the “Note”) and secured by, among other things, a certain [Mortgage]
[Deed of Trust] and Security Agreement dated [                    , 20    ],
given by Landlord to Lender (the “Mortgage”), which encumbers the fee estate of
Landlord in certain premises described in Exhibit A attached hereto (the
“Property”);

B. Tenant occupies a portion of the Property under and pursuant to the
provisions of a certain lease dated [                    ,         ] between
[                            ], as landlord (“Landlord”) and Tenant, as tenant
(the “Lease”); and

C. Tenant has agreed to subordinate the Lease to the Mortgage and to the lien
thereof and Lender has agreed to grant non-disturbance to Tenant under the Lease
on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. Subordination. Tenant agrees that the Lease and all of the terms, covenants
and provisions thereof and all rights, remedies and options of Tenant thereunder
are and shall at all times continue to be subject and subordinate in all
respects to the Mortgage and to the lien thereof and all terms, covenants and
conditions set forth in the Mortgage and the Loan Agreement including without
limitation all renewals, increases, modifications, spreaders, consolidations,
replacements and extensions thereof and to all sums secured thereby with the
same force and effect as if the Mortgage and Loan Agreement had been executed,
delivered and (in the case of the Mortgage) recorded prior to the execution and
delivery of the Lease.

2. Non-Disturbance. Lender agrees that if any action or proceeding is commenced
by Lender for the foreclosure of the Mortgage or the sale of the Property,
Tenant shall not be named as a party therein unless such joinder shall be
required by law, provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s



--------------------------------------------------------------------------------

possession or use of the premises demised thereunder, and the sale of the
Property in any such action or proceeding and the exercise by Lender of any of
its other rights under the Note, the Mortgage and the Loan Agreement shall be
made subject to all rights of Tenant under the Lease, provided that at the time
of the commencement of any such action or proceeding or at the time of any such
sale or exercise of any such other rights (a) the term of the Lease shall have
commenced pursuant to the provisions thereof, (b) Tenant shall be in possession
of the premises demised under the Lease, (c) the Lease shall be in full force
and effect and (d) Tenant shall not be in default under any of the terms,
covenants or conditions of the Lease or of this Agreement on Tenant’s part to be
observed or performed beyond the expiration of any applicable notice or grace
periods.

3. Attornment. Lender and Tenant agree that upon the conveyance of the Property
by reason of the foreclosure of the Mortgage or the acceptance of a deed or
assignment in lieu of foreclosure or otherwise, the Lease shall not be
terminated or affected thereby (at the option of the transferee of the Property
(the “Transferee”) if the conditions set forth in Section 2 above have not been
met at the time of such transfer) but shall continue in full force and effect as
a direct lease between the Transferee and Tenant upon all of the terms,
covenants and conditions set forth in the Lease and in that event, Tenant agrees
to attorn to the Transferee and the Transferee shall accept such attornment,
provided, however, that the provisions of the Mortgage and the Loan Agreement
shall govern with respect to the disposition of any casualty insurance proceeds
or condemnation awards and the Transferee shall not be (a) obligated to complete
any construction work required to be done by Landlord pursuant to the provisions
of the Lease or to reimburse Tenant for any construction work done by Tenant,
(b) liable (i) for Landlord’s failure to perform any of its obligations under
the Lease which have accrued prior to the date on which the Transferee shall
become the owner of the Property, or (ii) for any act or omission of Landlord,
whether prior to or after such foreclosure or sale, (c) required to make any
repairs to the Property or to the premises demised under the Lease required as a
result of fire, or other casualty or by reason of condemnation unless the
Transferee shall be obligated under the Lease to make such repairs and shall
have received sufficient casualty insurance proceeds or condemnation awards to
finance the completion of such repairs, (d) required to make any capital
improvements to the Property or to the premises demised under the Lease which
Landlord may have agreed to make, but had not completed, or to perform or
provide any services not related to possession or quiet enjoyment of the
premises demised under the Lease, (e) subject to any offsets, defenses,
abatements or counterclaims which shall have accrued to Tenant against Landlord
prior to the date upon which the Transferee shall become the owner of the
Property, (f) liable for the return of rental security deposits, if any, paid by
Tenant to Landlord in accordance with the Lease unless such sums are actually
received by the Transferee, (g) bound by any payment of rents, additional rents
or other sums which Tenant may have paid more than one (1) month in advance to
any prior Landlord unless (i) such sums are actually received by the Transferee
or (ii) such prepayment shall have been expressly approved of by the Transferee,
(h) bound to make any payment to Tenant which was required under the Lease, or
otherwise, to be made prior to the time the Transferee succeeded to Landlord’s
interest, (i) bound by any agreement amending, modifying or terminating the
Lease made without the Lender’s prior written consent prior to the time the
Transferee succeeded to Landlord’s interest or (j) bound by any assignment of
the Lease or sublease of the Property, or any portion thereof, made prior to the
time the Transferee succeeded to Landlord’s interest other than if pursuant to
the provisions of the Lease.



--------------------------------------------------------------------------------

4. Notice to Tenant. After notice is given to Tenant by Lender that the Landlord
is in default under the Note and the Mortgage and that the rentals under the
Lease should be paid to Lender pursuant to the terms of the assignment of leases
and rents executed and delivered by Landlord to Lender in connection therewith,
Tenant shall thereafter pay to Lender or as directed by the Lender, all rentals
and all other monies due or to become due to Landlord under the Lease and
Landlord hereby expressly authorizes Tenant to make such payments to Lender and
hereby releases and discharges Tenant from any liability to Landlord on account
of any such payments.

5. Lender’s Consent. Tenant shall not, without obtaining the prior written
consent of Lender, (a) enter into any agreement amending, modifying or
terminating the Lease, (b) prepay any of the rents, additional rents or other
sums due under the Lease for more than one (1) month in advance of the due dates
thereof, (c) voluntarily surrender the premises demised under the Lease or
terminate the Lease without cause or shorten the term thereof, or (d) assign the
Lease or sublet the premises demised under the Lease or any part thereof other
than pursuant to the provisions of the Lease; and any such amendment,
modification, termination, prepayment, voluntary surrender, assignment or
subletting, without Lender’s prior consent, shall not be binding upon Lender.

6. Lender to Receive Notices. Tenant shall provide Lender with copies of all
written notices sent to Landlord pursuant to the Lease simultaneously with the
transmission of such notices to the Landlord. Tenant shall notify Lender of any
default by Landlord under the Lease which would entitle Tenant to cancel the
Lease or to an abatement of the rents, additional rents or other sums payable
thereunder, and agrees that, notwithstanding any provisions of the Lease to the
contrary, no notice of cancellation thereof or of such an abatement shall be
effective unless Lender shall have received notice of default giving rise to
such cancellation or abatement and shall have failed within sixty (60) days
after receipt of such notice to cure such default, or if such default cannot be
cured within sixty (60) days, shall have failed within sixty (60) days after
receipt of such notice to commence and thereafter diligently pursue any action
necessary to cure such default.



--------------------------------------------------------------------------------

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Tenant:

   [__________________________________      

 

     

 

   Attention: __________________________    Facsimile No.: ___________________]

If to Lender:

  

Morgan Stanley Mortgage Capital Inc. 1221 Avenue of the Americas, 27th Floor New
York, New York 10020

Attention: Stephen Holmes

Facsimile No. (212)762-9495

with a copy to:

  

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention:

Facsimile No. (212) 210-9444

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in New York, New York.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

8. Joint and Several Liability. If Tenant consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of Lender
and Tenant and their respective successors and assigns.

9. Definitions. The term “Lender” as used herein shall include the successors
and assigns of Lender and any person, party or entity which shall become the
owner of the Property by reason of a foreclosure of the Mortgage or the
acceptance of a deed or assignment in lieu of foreclosure or otherwise. The term
“Landlord” as used herein shall mean and include the present landlord under the
Lease and such landlord’s predecessors and successors in interest under the
Lease, but shall not mean or include Lender. The term “Property” as used herein
shall mean the Property, the improvements now or hereafter located thereon and
the estates therein encumbered by the Mortgage.

10. No Oral Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

12. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

13. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

14. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

15. Transfer of Loan. Lender may sell, transfer and deliver the Note and assign
the Mortgage, this Agreement and the other documents executed in connection
therewith to one or more investors in the secondary mortgage market
(“Investors”). In connection with such sale, Lender may retain or assign
responsibility for servicing the loan, including the Note, the Mortgage, this
Agreement and the other documents executed in connection therewith, or may
delegate some or all of such responsibility and/or obligations to a servicer
including, but not limited to, any subservicer or master servicer, on behalf of
the Investors. All references to Lender herein shall refer to and include any
such servicer to the extent applicable.

16. Further Acts. Tenant will, at the cost of Tenant, and without expense to
Lender, do, execute, acknowledge and deliver all and every such further acts and
assurances as Lender shall, from time to time, require, for the better assuring
and confirming unto Lender the property and rights hereby intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of this Agreement or for filing, registering or
recording this Agreement, or for complying with all applicable laws.

17. Limitations on Lender’s Liability. Tenant acknowledges that Lender is
obligated only to Landlord to make the Loan upon the terms and subject to the
conditions set forth in the Loan Agreement. In no event shall Lender or any
purchaser of the Property at foreclosure sale or any grantee of the Property
named in a deed-in-lieu of foreclosure, nor any heir, legal representative,
successor, or assignee of Lender or any such purchaser or grantee (collectively
the Lender, such purchaser, grantee, heir, legal representative, successor or
assignee, the “Subsequent Landlord”) have any personal liability for the
obligations of Landlord under the Lease and should the Subsequent Landlord
succeed to the interests of the Landlord under the Lease, Tenant shall look only
to the estate and property of any such Subsequent Landlord in the Property for
the satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any



--------------------------------------------------------------------------------

default by any Subsequent Landlord as landlord under the Lease, and no other
property or assets of any Subsequent Landlord shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease; provided, however, that the Tenant
may exercise any other right or remedy provided thereby or by law in the event
of any failure by Subsequent Landlord to perform any such material obligation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER: MORGAN STANLEY MORTGAGE CAPITAL INC., a New York corporation By:      
Name:   Title:

 

TENANT:   a       By:       Name:   Title:

 

The undersigned accepts and agrees to the provisions of Section 4 hereof:
LANDLORD: [______________________________________, a
________________________________________] By:       Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

[INSERT STATE SPECIFIC ACKNOWLEDGMENTS]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

All that certain lot or parcel of land situate and lying in the District of
Columbia, and more particularly described as follows:

PARCEL B

(Elevation 20.50’ and above)

DESCRIPTION OF

A PORTION OF

LOT 37

SQUARE 741

(D.B. 195 PG. 59)

WASHINGTON, DC

Being a portion of Lot 37, Square 741 as shown on a plat entitled “Subdivision,
Square 741” Recorded in Deed Book 195, Page 59, Square 741” Prepared by the
Office of the Surveyor of the District of Columbia, recorded on November 19,
2001 and being more particularly described as follows:

FROM: Elevation 20.50’ and Above

Beginning for the same at a point being the intersection of the easterly
right-of-way line of New Jersey Avenue, S.E. (160 feet wide) and the northerly
right-of-way line of L Street S.E. (90 feet wide); thence running with said
easterly line of New Jersey Avenue, S.E.

1) North 15°44’40” West, 28.50 feet to a point; thence leaving the easterly
right-of-way line of New Jersey Avenue, S.E. and running so as to cross and
include a portion of Lot 37 in Square 741, the following nine (9) courses and
distances

2) North 74°15’20” East, 20.07 feet to a point; thence

3) North 15°44’40” West, 5.56 feet to a point; thence

4) North 74°15’20” East, 31.80 feet to a point; thence

5) North 15°44’40” West, 8.35 feet to a point; thence

6) North 74°15’20” East, 15.28 feet to a point; thence

7) South 15°44’40” East, 2.00 feet to a point; thence

8) Due East, 55.35 feet to a point; thence

9) Due North, 21.95 feet to a point; thence

10) Due East, 67.07 feet to a point lying on the westerly line of 2nd Street,
S.E. (90 feet wide); thence running with said westerly line of 2nd Street, S.E.



--------------------------------------------------------------------------------

11) Due South, 19.07 feet to a point marking the northeast corner of Lot 19 in
Square 741 recorded in Subdivision Book 33 at page 114 among the aforesaid
records; thence leaving the aforesaid westerly line of 2nd Street, S.E. and
running with the common line between said Lot 19 and Lot 37 in Square 741, the
following two (2) courses and distances

12) Due West, 14.00 feet to a point; thence

13) Due South, 60.00 feet to a point lying on the aforesaid northerly line of L
Street S.E.; thence running with said northerly line of L Street South, S.E.

14) Due West, 162.08 feet to the point of beginning and containing 10,104 square
feet or 0.23195 acres of land, more or less.

NOTE: At the date hereof the above described land is designated among the
Records of the Assessor of the District of Columbia, for assessment and taxation
purposes, as Lot 817 in Square 741.

TAX ID Number: Square 741 Lot 817

TOGETHER WITH those certain non-exclusive easements created in Declaration of
Covenants, Conditions and Restrictions and Reciprocal Easement Agreement by and
among NJA Development Partners Limited Partnership, a Delaware limited
partnership, NJA Housing Development LLC, a Delaware limited liability company,
and NJA Hotel LLC, a Delaware limited liability company, dated June 29, 2004 and
recorded June 29, 2004 as Instrument No. 2004090787, as modified by Estoppel and
Agreement made as of October 31, 2006, all among the District of Columbia Land
Records.

FURTHER TOGETHER WITH a non-exclusive perpetual easement and right of use
described in that certain Access Easement dated April 6, 2001 and recorded
July 19, 2001 as Instrument No. 2001064884.

AND BEING A part of the same property conveyed to NJA Hotel LLC, a Delaware
limited liability company, by Deed from NJA Development Partners Limited
Partnership, a Delaware limited partnership, dated May 21, 2004 and recorded
May 24, 2004 as Instrument No. 2004072496 among the Land Records of the District
of Columbia.



--------------------------------------------------------------------------------

SCHEDULE V

FORM OF SMITH TRAVEL RESEARCH REPORT

(attached hereto)



--------------------------------------------------------------------------------

LOGO [g192387img-002.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-003.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-004.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-005.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-006.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-007.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-008.jpg]



--------------------------------------------------------------------------------

LOGO [g192387img-009.jpg]



--------------------------------------------------------------------------------

SCHEDULE VI

DESCRIPTION OF REA

1. That certain Declaration of Covenants, Conditions and Restrictions and
Reciprocal Easement Agreement, dated as of June 29, 2004, by and among NJA
Development Partners Limited Partnership, a Delaware limited partnership, NJA
Housing Development LLC, a Delaware limited liability company and NJA Hotel LLC,
a Delaware limited liability company, recorded June 29, 2004 as Instrument
No. 2004090787 among the District of Columbia Land Records.

2. That certain Development Agreement between the District of Columbia and NJA
Development Partners, LP, dated January 1, 2004.



--------------------------------------------------------------------------------

SCHEDULE VII

DESCRIPTION OF OTHER PROPERTY

PARCEL C

(Part 1 – Elevation 23.90’ and below

Part 2 – Elevation 20.50’ and below)

DESCRIPTION OF

A PORTION OF

LOT 37

SQUARE 741

(D.B. 195 PG. 59)

WASHINGTON, DC

Being a portion of Lot 37, Square 741 as shown on a plat entitled “Subdivision,
Square 741” Recorded in Deed Book 195, Page 59, Square 741” Prepared by the
Office of the Surveyor of the District of Columbia, recorded on November 19,
2001 and being more particularly described as follows:

PART ONE: Elevation 23.90’ and Below

Beginning for the same at a point on the easterly right-of-way line of New
Jersey Avenue, S.E. said point being 28.50 feet from the intersection of the
easterly right-of-way line of New Jersey Avenue, S.E. and the northerly
right-of-way line of L Street S.E.; thence running with said easterly
right-of-way line of New Jersey Avenue, S.E.

 

  1. North 15°44’40” West, 215.66 feet to a point at the intersection of the
aforementioned easterly right-of-way line of New Jersey Avenue, S.E. and the
southerly right-of-way line of K Street, S.E.; thence leaving the easterly
right-of-way line of New Jersey Avenue, S.E. and running with the southerly
right-of-way line of K Street, S.E.

 

  2.

North 90°00’00” East, 242.33 feet to a point at the intersection of the
aforementioned southerly right-of-way line of K Street, S.E. and the westerly
right-of-way line of 2nd Street, S.E.; thence leaving the southerly right-of-way
line of K Street, S.E. and running with the westerly right-of-way line of 2nd
Street, S.E.

 

  3.

South 00°00’00” East, 155.93 feet to a point; thence leaving the westerly
right-of- way line of 2nd Street, S.E. and running so as to cross and include a
portion of Square 741, the following nine (9) courses and distances

 

  4. North 90°00’00” West, 67.07 feet to a point; thence

 

  5. South 00°00’00” West, 21.95 feet to a point; thence

 

  6. North 90°00’00” West, 55.35 feet to a point; thence

 

  7. North 15°44’40” West, 2.00 feet to a point; thence

 

  8. South 74°15’20” West, 15.28 feet to a point; thence

 

  9. South 15°44’40” East, 8.35 feet to a point; thence



--------------------------------------------------------------------------------

  10. South 74°15’20” West, 31.80 feet to a point; thence

 

  11. South 15°44’40” East, 5.56 feet to a point; thence

 

  12. South 74°15’20” West, 20.07 feet to the point of beginning containing
38,220 square feet or 0.87741 acres of land, more or less.

PART TWO: Elevation 20.50’ and Below

Beginning for the same at a point being the intersection of the easterly
right-of-way line of New Jersey Avenue, S.E. and the northerly right-of-way line
of L Street S.E.; thence running with said easterly right-of-way line of New
Jersey Avenue, S.E.

 

  1. North 15°44’40” West, 28.50 feet to a point; thence leaving the easterly
right-of-way line of New Jersey Avenue, S.E. and running so as to cross and
include a portion of Square 741, the following twelve (12) courses and distances

 

  2. North 74°15’20” East, 20.07 feet to a point; thence

 

  3. North 15°44’40” West, 5.56 feet to a point; thence

 

  4. North 74°15’20” East, 31.80 feet to a point; thence

 

  5. North 15°44’40” West, 8.35 feet to a point; thence

 

  6. North 74°15’20” East, 15.28 feet to a point; thence

 

  7. South 15°44’40” East, 2.00 feet to a point; thence

 

  8. South 90°00’00” East, 55.35 feet to a point; thence

 

  9. North 00°00’00” East, 21.95 feet to a point; thence

 

  10. North 90°00’00” East, 67.07 feet to a point; thence

 

  11. South 00°00’00” East, 19.07 feet to a point; thence

 

  12. North 90°00’00” West, 14.00 feet to a point; thence

 

  13. South 00°00’00” West, 60.00 feet to a point on the aforementioned L Street
South N.E.; thence running with L Street South, N.E. the following

 

  14. North 90°00’00” West, 162.08 feet to the point of beginning and containing
10,104 square feet or 0.23195 acres of land, more or less.

NOTE: At the date hereof the above described Parcel C is designated among the
said Assessor’s records as Lot 7000 in Square 741.



--------------------------------------------------------------------------------

SCHEDULE VIII

LIST OF CONTRACTORS

 

General Contractor:    Tompkins Builders

 

Subcontractors:   

American Automatic Sprinkler

CJ Coakley Company

The Crystal Company

Ebenister Beaubois

Frivida Construction Company

GMT Tile

J&A Mechanical

Jacques Charpentier

Innovative Floor Systems

KM Builders

MacDonald Group Inc

Marathon Cleaning Inc

Material Distributors Inc

Miller and Long

National Commercial Flooring

Paddock Swimming Pool

Parker Masonry

Pillar Construction

Pollock and Guy Associated Inc

Prospect Waterproofing

R.B. Hnkle Construction

RE Iron Works

Sparkle Painting

TA Beach Corp

WBH Industries

WGG Inc